

EXECUTION VERSION



AGREEMENT AND PLAN OF MERGER
 
among
 
LEAP WIRELESS INTERNATIONAL, INC.,
 
AT&T INC.,
 
LASER, INC.
 
and
 
MARINER ACQUISITION SUB INC.
 
Dated as of July 12, 2013
 


 

 
 
 

--------------------------------------------------------------------------------

 


INDEX OF DEFINED TERMS
 


Terms Section


Acquisition Proposal . . . . .  6.2(d)
Adverse Regulatory Condition . . . . .  6.5(b)
Affiliate . . . . .  5.1(e)(ii)
Agreement . . . . .  Preamble
Alternative Acquisition Agreement . . . . .  6.2(e)
Applicable Date . . . . .  5.1(e)(i)
Applicable Exercise Price . . . . .  4.3(a)(i)
Bankruptcy and Equity Exception . . . . .  5.1(c)(i)
Benefit Plan . . . . .  5.1(j)(i)
Broadband . . . . .  5.1(u)
business day . . . . .  1.2
By-Laws . . . . .  2.2
Cell Site . . . . .  5.1(n)(vi)
Certificate . . . . .  4.1(a)
Change of Recommendation . . . . .  6.2(f)
Charter . . . . .  2.1
Closing . . . . .  1.2
Closing Date . . . . .  1.2
Code . . . . .  4.2(g)
Collateral Trustee . . . . .  5.1(n)(vi)
Colocation Agreement . . . . .  5.1(n)(vi)
Colocation Sites . . . . .  5.1(n)(vi)
Communications Act . . . . .  5.1(d)(i)
Company  . . . . .  Preamble
Company Disclosure Letter . . . . .  5.1
Company Employee . . . . .  6.9(a)
Company Option . . . . .  4.3(a)(i)
Company Recommendation . . . . .  5.1(c)(ii)
Company Reports . . . . .  5.1(e)(i)
Company Restricted Stock . . . . .  4.3(b)
Company Stock Unit . . . . .  4.3(c)
Compensation Committee . . . . .  4.3(f)
Confidentiality Agreements . . . . .  9.7
Constituent Corporations . . . . .  Preamble
Contingent Value Right . . . . .  4.1(a)
Contract . . . . .  5.1(d)(ii)
Conversion Number . . . . .  4.5
Convertible Make-Whole Conversion Right . . . . .  4.5
Convertible Notes . . . . .  4.5
Convertible Notes Indenture . . . . .  4.5
Convertible Put Right . . . . .  4.5
Core Wireless . . . . .  5.1(u)
Copyrights . . . . .  5.1(r)(ix)
Credit Documents . . . . .  5.1(n)(vi)
Cricket . . . . .  4.6
Current Offering Period . . . . .  4.3(e)
CVR Agreement . . . . .  Recitals
D&O Insurance . . . . .  6.11(c)
Deed . . . . .  5.1(n)(vi)
Delaware Certificate of Merger . . . . .  1.3
DGCL . . . . .  1.1
Dissenting Stockholders . . . . .  4.1(a)
Effective Time . . . . .  1.3
Encumbrance . . . . .  5.1(n)(vi)
Environmental Law . . . . .  5.1(p)
ERISA . . . . .  5.1(j)(i)
ERISA Affiliate . . . . .  5.1(j)(i)
ERISA Plan . . . . .  5.1(j)(vii)
ESPP . . . . .  4.3(e)
Exchange Act . . . . .  5.1(e)(i)
Exchange Fund . . . . .  4.2(a)
Excluded Share . . . . .  4.1(a)
Excluded Shares . . . . .  4.1(a)
Exercise Period . . . . .  4.3(a)(i)
FAA . . . . .  5.1(n)(v)
FAA Rules . . . . .  5.1(n)(v)
FCC . . . . .  5.1(d)(i)
FCC Consent . . . . .  7.1(c)
FCC Licenses . . . . .  5.1(f)(i)
FCC Rules . . . . .  5.1(d)(i)
Final Order . . . . .  7.2(d)(i)
GAAP . . . . .  5.1(e)(iv)
Governmental Entity . . . . .  5.1(d)(i)
Governmental Management Authority . . . . .  5.1(n)(vi)
Governmental Use Permit . . . . .  5.1(n)(vi)
Ground Lease . . . . .  5.1(n)(vi)
Hazardous Substance . . . . .  5.1(p)
HSR Act . . . . .  5.1(b)(ii)
Indemnified Parties . . . . .  6.11(a)
Insurance Policies . . . . .  5.1(s)
Intellectual Property . . . . .  5.1(r)(ix)
Intellectual Property Contracts . . . . .  5.1(r)(vii)
Intervening Event . . . . .  6.2(f)
IRS . . . . .  5.1(j)(iii)
IT Assets . . . . .  5.1(r)(ix)
Joint Ventures . . . . .  5.1(a)
Knowledge . . . . .  5.1(f)(ii)
Laws . . . . .  5.1(l)
Lazard . . . . .  5.1(c)(ii)
License . . . . .  6.16(a)
License Purchase Agreement . . . . .  8.5(c)
Licenseco . . . . .  6.16(a)
Limited License . . . . .  5.1(r)(viii)
Material Adverse Effect . . . . .  5.1(a)
Material Contract . . . . .  5.1(m)(i)(T)
Merger . . . . .  Recitals
Merger Sub . . . . .  Preamble
MTSO . . . . .  5.1(n)(vi)
NASDAQ . . . . .  5.1(d)(i)
Network Assets . . . . .  5.1(n)(vi)
Order . . . . .  7.1(d)
Other Company Licenses . . . . .  5.1(g)(i)
Other Regulatory Approvals . . . . .  7.2(d)(ii)
Owned Intellectual Property . . . . .  5.1(r)(i)
Parent . . . . .  Preamble
Parent Disclosure Letter . . . . .  5.2
Parent Plans . . . . .  6.9(c)
Patents . . . . .  5.1(r)(ix)
Pay-As-You-Go . . . . .  5.1(u)
Paying Agent . . . . .  4.2(a)
PBGC . . . . .  5.1(j)(vi)
Pension Plan . . . . .  5.1(j)(i)
Permits . . . . .  5.1(g)(i)
Person . . . . .  4.2(d)
Per Share Cash Merger Consideration . . . . .  4.1(a)
Per Share Merger Consideration . . . . .  4.1(a)
Potential Sale Interest . . . . .  6.15(a)
Preferred Shares . . . . .  5.1(b)(i)
Proxy Statement . . . . .  6.3
PUCs . . . . .  5.1(d)(i)
Real Property . . . . .  5.1(n)(vi)
Regulatory Approvals . . . . .  7.2(d)(iii)
Representatives . . . . .  6.2(a)
Requisite Company Vote . . . . .  5.1(c)(i)
Rights . . . . .  5.1(b)(i)
Rights Agreement . . . . .  5.1(b)(i)
Roaming Agreement . . . . .  8.5(c)
Sarbanes-Oxley Act . . . . .  5.1(e)(i)
SEC . . . . .  5.1
Securities Act . . . . .  5.1(e)(i)
Share . . . . .  4.1(a)
Shares . . . . .  4.1(a)
Software  . . . . .  5.1(r)(ix)
Specified Assets  . . . . .  8.5(c)
Stock Plans  . . . . .  5.1(b)(i)
Stockholders Meeting  . . . . .  6.4
Stockholders’ Representative  . . . . .  Preamble
Subscribers  . . . . .  5.1(u)
Subsidiary  . . . . .  5.1(a)
Superior Proposal  . . . . .  6.2(d)
Surviving Corporation  . . . . .  1.1
Takeover Statute  . . . . .  5.1(o)
Tax, Taxes  . . . . .  5.1(q)
Tax Return  . . . . .  5.1(q)
Termination Date  . . . . .  8.2(a)
Termination Fee  . . . . .  8.5(b)
Third Party Cell Site Agreement  . . . . .  5.1(n)(vi)
Third Party Colocation Agreement  . . . . .  5.1(n)(vi)
Trademarks  . . . . .  5.1(r)(ix)
Trade Secrets  . . . . .  5.1(r)(ix)
Voting Agreement . . . . . Recitals


 

 
 

--------------------------------------------------------------------------------

 


 

--------------------------------------------------------------------------------

 


AGREEMENT AND PLAN OF MERGER
 
AGREEMENT AND PLAN OF MERGER (hereinafter called this “Agreement”), dated as of
July 12, 2013, is by and among Leap Wireless International, Inc., a Delaware
corporation (the “Company”), AT&T Inc., a Delaware corporation (“Parent”),
Laser, Inc., a Delaware Corporation (the “Stockholders’ Representative”), and
Mariner Acquisition Sub Inc., a Delaware corporation and a wholly owned
subsidiary of Parent (“Merger Sub,” with the Company and Merger Sub sometimes
being hereinafter collectively referred to, together, as the “Constituent
Corporations”).
 
RECITALS
 
WHEREAS, the respective boards of directors of each of Parent, Merger Sub and
the Company have approved the merger of Merger Sub with and into the Company
(the “Merger”) upon the terms and subject to the conditions set forth in this
Agreement and have approved and declared advisable this Agreement;
 
WHEREAS, concurrently with the execution and delivery of this Agreement, as a
condition and inducement to Parent’s and Merger Sub’s willingness to enter into
this Agreement and incurring the obligations set forth herein, a stockholder of
the Company, who owns, beneficially or of record, an aggregate of approximately
29.8% of the Shares issued and outstanding on the date of this Agreement, is
entering into a Voting Agreement with Parent and the Company in the form
attached hereto as Exhibit A (the “Voting Agreement”), pursuant to which, upon
the terms and conditions set forth therein, such stockholder has agreed to vote
the Shares over which it has voting control in favor of the adoption of this
Agreement, and the board of directors of the Company has approved the entry into
the Voting Agreement by the parties thereto;
 
WHEREAS, the parties to this Agreement agree that, prior to the consummation of
the Merger, Parent and the Stockholders’ Representative shall enter into a
contingent value rights agreement substantially in the form attached hereto as
Exhibit B (subject to changes to reflect the reasonable requests of the Rights
Agent) (the “CVR Agreement”) with an institution selected by Parent that is
reasonably satisfactory to the Company to act as Rights Agent (as such term is
defined in the CVR Agreement), pursuant to which Parent shall grant to each
holder of Shares (other than Excluded Shares), Company Restricted Stock, certain
Company Options and Company Stock Units a Contingent Value Right to receive a
certain payment as part of the Per Share Merger Consideration pursuant to the
terms of this Agreement; and
 
WHEREAS, the Company, Parent and Merger Sub desire to make certain
representations, warranties, covenants and agreements in connection with this
Agreement.
 
NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements contained herein, the parties hereto agree
as follows:
 
ARTICLE I                      
 


 
THE MERGER; CLOSING; EFFECTIVE TIME
 
1.1. The Merger
 
.  Upon the terms and subject to the conditions set forth in this Agreement, at
the Effective Time, Merger Sub shall be merged with and into the Company and the
separate corporate existence of Merger Sub shall thereupon cease.  The Company
shall be the surviving corporation in the Merger (sometimes hereinafter referred
to as the “Surviving Corporation”), and the separate corporate existence of the
Company, with all of its rights, privileges, immunities, powers and franchises,
shall continue unaffected by the Merger, except as set forth in Article II.  The
Merger shall have the effects specified in the Delaware General Corporation Law,
as amended (the “DGCL”).
 
1.2. Closing
 
.  Unless otherwise mutually agreed in writing between the Company and Parent,
the closing for the Merger (the “Closing”) shall take place at the offices of
Sullivan & Cromwell LLP, 125 Broad Street, New York, New York, at 9:00 A.M.
(Eastern Time) on the first (1st) business day (the “Closing Date”) following
the day on which the last to be satisfied or waived of the conditions set forth
in Article IV (other than those conditions that by their nature are to be
satisfied at the Closing, but subject to the fulfillment or waiver of those
conditions) shall be satisfied or waived in accordance with this Agreement.  For
purposes of this Agreement, the term “business day” shall mean any day ending at
11:59 p.m. (Eastern Time) other than a Saturday or Sunday or a day on which
banks are required or authorized to close in the City of New York.
 
1.3. Effective Time
 
.  As soon as practicable following the Closing, the Company and Parent will
cause a Certificate of Merger (the “Delaware Certificate of Merger”) to be
executed, acknowledged and filed with the Secretary of State of the State of
Delaware as provided in Section 251 of the DGCL.  The Merger shall become
effective at the time when the Delaware Certificate of Merger has been duly
filed with the Secretary of State of the State of Delaware or at such later time
as may be agreed by the parties in writing and specified in the Delaware
Certificate of Merger (the “Effective Time”).
 
ARTICLE II                      
 


 
CERTIFICATE OF INCORPORATION AND BY-LAWS
 
OF THE SURVIVING CORPORATION
 
2.1. The Certificate of Incorporation
 
.  The certificate of incorporation of the Company as in effect immediately
prior to the Effective Time shall be the certificate of incorporation of the
Surviving Corporation (the “Charter”), until duly amended as provided therein or
by applicable Law.
 
2.2. The By-Laws
 
.  The parties hereto shall take all actions necessary so that the by-laws of
Merger Sub as in effect immediately prior to the Effective Time shall be the
by-laws of the Surviving Corporation (the “By-Laws”), until thereafter amended
as provided therein or by applicable Law.
 
ARTICLE III                                
 


 
DIRECTORS OF THE SURVIVING CORPORATION
 
3.1. Directors
 
.  The parties hereto shall take all actions necessary so that the board of
directors of Merger Sub at the Effective Time shall, from and after the
Effective Time, be the directors of the Surviving Corporation until their
successors have been duly elected or appointed and qualified or until their
earlier death, resignation or removal in accordance with the Charter and the
By-Laws.
 
ARTICLE IV                                
 


 
EFFECT OF THE MERGER ON CAPITAL STOCK;
 
EXCHANGE OF CERTIFICATES
 
4.1. Effect on Capital Stock
 
.  At the Effective Time, as a result of the Merger and without any action on
the part of the holder of any capital stock of the Company:
 
(a) Merger Consideration.  Each share of common stock, par value $0.0001 per
share, of the Company (a “Share” or, collectively, the “Shares”) issued and
outstanding immediately prior to the Effective Time (other than (i) Shares owned
by Parent, Merger Sub or any other direct or indirect subsidiary of Parent and
Shares owned by the Company or any direct or indirect subsidiary of the Company,
and in each case not held on behalf of third parties, (ii) Shares of Company
Restricted Stock which shall be treated in accordance with Section 4.3(b) and
(iii) Shares that are owned by stockholders (“Dissenting Stockholders”) who have
perfected and not withdrawn a demand for appraisal rights pursuant to
Section 262 of the DGCL (each, an “Excluded Share” and collectively, “Excluded
Shares”)) shall be converted into the right to receive (y) $15.00 per Share (the
“Per Share Cash Merger Consideration”) and (z) one non-transferable contingent
value right (a “Contingent Value Right”) to be issued by Parent pursuant to the
CVR Agreement (the Per Share Cash Merger Consideration together with the
Contingent Value Right, the “Per Share Merger Consideration”).  At the Effective
Time, all of the Shares shall cease to be outstanding, shall be cancelled and
shall cease to exist, and each certificate (a “Certificate,” it being understood
that any reference herein to a “Certificate” shall be deemed to include
reference to book-entry account statements relating to the ownership of Shares)
formerly representing any of the Shares (other than Excluded Shares), and each
book-entry account statement relating to the ownership of Shares (other than
Excluded Shares), shall thereafter represent only the right to receive the Per
Share Merger Consideration, without interest.
 
(b) Treatment of Excluded Shares.  Except as provided in the second sentence of
this Section 4.1(b), each Excluded Share shall, by virtue of the Merger and
without any action on the part of the holder of such Excluded Share, cease to be
outstanding, be cancelled without payment of any consideration therefor and
shall cease to exist, subject to any rights the holder thereof may have under
Section 4.2(f).  Each Excluded Share held by Merger Sub or any direct or
indirect subsidiary of Parent or the Company shall remain outstanding and be
unaffected by the Merger.
 
(c) Merger Sub.  At the Effective Time, each share of common stock, par value
$0.01 per share, of Merger Sub issued and outstanding immediately prior to the
Effective Time shall be converted into one share of common stock, par value
$0.0001 per share, of the Surviving Corporation.
 
4.2. Exchange of Certificates
 
.
 
(a) Paying Agent.  At the Effective Time, Parent shall deposit, or shall cause
to be deposited, with a paying agent selected by Parent with the Company’s prior
approval (such approval not to be unreasonably withheld or delayed) (the “Paying
Agent”), for the benefit of the holders of Shares, a cash amount in immediately
available funds necessary for the Paying Agent to make payments under
Section 4.1(a) (such cash amount being hereinafter referred to as the “Exchange
Fund”).  The Paying Agent shall invest the Exchange Fund as directed by Parent;
provided that such investments shall be in obligations of or guaranteed by the
United States of America, in commercial paper obligations rated A-1 or P-1 or
better by Moody’s Investors Service, Inc. or Standard & Poor’s Corporation,
respectively, in certificates of deposit, bank repurchase agreements or banker’s
acceptances of commercial banks with capital exceeding $1 billion, or in money
market funds having a rating in the highest investment category granted by a
recognized credit rating agency at the time of acquisition or a combination of
the foregoing and, in any such case, no such instrument shall have a maturity
exceeding three months.  To the extent that there are losses with respect to
such investments, or the Exchange Fund diminishes for other reasons below the
level required to make prompt cash payment of the aggregate Per Share Cash
Merger Consideration as contemplated hereby, Parent shall promptly replace or
restore the cash in the Exchange Fund lost through such investments or other
events so as to ensure that the Exchange Fund is at all times maintained at a
level sufficient to make such cash payments.  Any interest and other income
resulting from such investment shall become a part of the Exchange Fund, and any
amounts in excess of the amounts payable under Section 4.1(a) shall be promptly
returned to Parent.
 
(b) Exchange Procedures.  Promptly after the Effective Time (and in any event
within three (3) business days thereafter), the Surviving Corporation shall
cause the Paying Agent to mail to each holder of record of Shares (other than
holders of Excluded Shares) (i) a letter of transmittal in customary form
specifying that delivery shall be effected, and risk of loss and title to the
Certificates shall pass, only upon delivery of the Certificates (or affidavits
of loss in lieu of the Certificates as provided in Section 4.2(e)) to the Paying
Agent, such letter of transmittal to be in such form and have such other
provisions as Parent and the Company may reasonably agree, and (ii) instructions
for surrendering the Certificates (or affidavits of loss in lieu of the
Certificates as provided in Section 4.2(e)) to the Paying Agent.  Upon surrender
of a Certificate (or affidavit of loss in lieu of the Certificate as provided in
Section 4.2(e)) to the Paying Agent in accordance with the terms of such letter
of transmittal, the holder of such Certificate shall be entitled to receive in
exchange therefor (1) a cash amount in immediately available funds (after giving
effect to any required Tax withholdings as provided in Section 4.2(g)) equal to
(x) the number of Shares represented by such Certificate (or affidavit of loss
in lieu of the Certificate as provided in Section 4.2(e)) multiplied by (y) the
Per Share Cash Merger Consideration and (2) one Contingent Value Right for each
Share represented by such Certificate (or affidavit of loss in lieu of the
Certificate as provided in Section 4.2(e)), and the Certificate so surrendered
shall forthwith be cancelled.  No interest will be paid or accrued on any amount
payable upon due surrender of the Certificates.  In the event of a transfer of
ownership of Shares that is not registered in the transfer records of the
Company, a check for any cash to be exchanged upon due surrender of the
Certificate may be issued to such transferee if the Certificate formerly
representing such Shares is presented to the Paying Agent, accompanied by all
documents required to evidence and effect such transfer and to evidence that any
applicable stock transfer Taxes have been paid or are not applicable.
 
(c) Transfers.  From and after the Effective Time, there shall be no transfers
on the stock transfer books of the Company of the Shares that were outstanding
immediately prior to the Effective Time.  If, after the Effective Time, any
Certificate is presented to the Surviving Corporation, Parent or the Paying
Agent for transfer, it shall be cancelled and exchanged for the cash amount in
immediately available funds and the Contingent Value Right(s) to which the
holder of the Certificate is entitled pursuant to this Article IV.
 
(d) Termination of Exchange Fund.  Any portion of the Exchange Fund (including
the proceeds of any investments of the Exchange Fund) that remains unclaimed by
the stockholders of the Company for 180 days after the Effective Time shall be
delivered to the Surviving Corporation.  Any holder of Shares (other than
Excluded Shares) who has not theretofore complied with this Article IV shall
thereafter look only to the Surviving Corporation for payment of the Per Share
Merger Consideration (after giving effect to any required Tax withholdings as
provided in Section 4.2(g)) upon due surrender of its Certificates (or
affidavits of loss in lieu of the Certificates as provided in Section 4.2(e)),
without any interest thereon.  Notwithstanding the foregoing, none of the
Surviving Corporation, Parent, the Paying Agent or any other Person shall be
liable to any former holder of Shares for any amount properly delivered to a
public official pursuant to applicable abandoned property, escheat or similar
Laws.  For the purposes of this Agreement, the term “Person” shall mean any
individual, corporation (including not-for-profit), general or limited
partnership, limited liability company, joint venture, estate, trust,
association, organization, Governmental Entity or other entity of any kind or
nature.
 
(e) Lost, Stolen or Destroyed Certificates.  In the event any Certificate shall
have been lost, stolen or destroyed, upon the making of an affidavit of that
fact by the Person claiming such Certificate to be lost, stolen or destroyed
and, if required by Parent, the posting by such Person of a bond in customary
amount and upon such terms as may be required by Parent as indemnity against any
claim that may be made against it or the Surviving Corporation with respect to
such Certificate, the Paying Agent will issue (1) a check in the amount (after
giving effect to any required Tax withholdings as provided in Section 4.2(g))
equal to (x) the number of Shares represented by such lost, stolen or destroyed
Certificate multiplied by (y) the Per Share Cash Merger Consideration and (2)
one Contingent Value Right for each Share represented by such lost, stolen or
destroyed Certificate.
 
(f) Appraisal Rights.  No Person who has perfected a demand for appraisal rights
pursuant to Section 262 of the DGCL shall be entitled to receive the Per Share
Merger Consideration with respect to the Shares owned by such Person unless and
until such Person shall have effectively withdrawn or lost such Person’s right
to appraisal under the DGCL.  Each Dissenting Stockholder shall be entitled to
receive only the payment provided by Section 262 of the DGCL with respect to
Shares owned by such Dissenting Stockholder.  The Company shall give Parent
(i) prompt notice of any written demands for appraisal, attempted withdrawals of
such demands, and any other instruments served pursuant to applicable Law that
are received by the Company relating to stockholders’ rights of appraisal and
(ii) the opportunity to direct all negotiations and proceedings with respect to
demands for appraisal under the DGCL.  The Company shall not, except with the
prior written consent of Parent, voluntarily make any payment with respect to
any demands for appraisal, offer to settle or settle any such demands or approve
any withdrawal of any such demands.  Any Contingent Value Right to which a
Dissenting Stockholder would be entitled but for this Section 4.2(f) shall be
deemed to be outstanding for the purposes of determining the amount to be paid
per Contingent Value Right.
 
(g) Withholding Rights.  Each of Parent and the Surviving Corporation shall be
entitled to deduct and withhold from the consideration otherwise payable
pursuant to this Agreement to any holder of Shares such amounts as it is
required to deduct and withhold with respect to the making of such payment under
the Internal Revenue Code of 1986, as amended (the “Code”), or any other
applicable state, local or foreign Tax Law.  To the extent that amounts are so
withheld by the Surviving Corporation or Parent, as the case may be, such
withheld amounts (i) shall be remitted by Parent or the Surviving Corporation,
as applicable, to the applicable Governmental Entity, and (ii) shall be treated
for all purposes of this Agreement as having been paid to the holder of Shares
in respect of which such deduction and withholding was made by the Surviving
Corporation or Parent, as the case may be.
 
4.3. Treatment of Stock Plans
 
.
 
(a) Company Options.
 
(i) At least 20 days prior to the Closing Date, each holder of outstanding
options to purchase Shares (“Company Options”), whether vested or unvested, that
was granted under the Stock Plans and that has an exercise price per Share
underlying such Company Option (the “Applicable Exercise Price”) that is greater
than the Per Share Cash Merger Consideration shall be provided with written
notice that such holder shall, during the period beginning on the date of such
notice and ending on the business day preceding the Closing Date (the “Exercise
Period”), have the right to exercise such Company Option by providing the
Company with a notice of exercise and a cash amount equal to (A) the Applicable
Exercise Price, less (B) the Per Share Cash Merger Consideration, with such
exercise conditioned on the occurrence of the Effective Time. Each Company
Option that is exercised pursuant to this Section 4.3(a)(i) shall be settled at
the Effective Time in exchange for one Contingent Value Right in respect of each
Share underlying such Company Option. Any Company Option described in this
Section 4.3(a)(i) that is not exercised during the Exercise Period shall be
cancelled at the Effective Time for no consideration.
 
(ii) Each Company Option that remains outstanding immediately prior to the
Effective Time and that has an Applicable Exercise Price that is equal to or
less than the Per Share Cash Merger Consideration shall be cancelled and shall
only entitle the holder of such Company Option to receive, as soon as reasonably
practicable after the Effective Time, (A) an amount in cash equal to the product
of (1) the total number of Shares underlying the Company Option multiplied by
(2) the excess, if any, of the Per Share Cash Merger Consideration over the
exercise price per Share underlying such Company Option, less applicable Taxes
required to be withheld with respect to such payment and (B) one Contingent
Value Right for each Share underlying the Company Option.
 
(b) Company Restricted Stock
 
.  At the Effective Time, each share of restricted stock granted pursuant to the
Stock Plans that is outstanding immediately prior to the Effective Time (each
such share, a share of “Company Restricted Stock”) shall be cancelled and shall
only entitle the holder of each such share of Company Restricted Stock to
receive, as soon as reasonably practicable after the Effective Time, (i) an
amount in cash equal to the Per Share Cash Merger Consideration, less applicable
Taxes required to be withheld with respect to such payment and (ii) one
Contingent Value Right.
 
(c) Company Stock Units
 
.  At the Effective Time, each outstanding stock unit issued under the Stock
Plans, including all performance share units (including, for the avoidance of
doubt, any “Muve Music” performance share units) and deferred stock units but
excluding any cash award with a value that is not determined based on the value
of Shares (each such unit, a “Company Stock Unit”), whether or not then
exercisable or vested, shall be cancelled and shall only entitle the holder of
such Company Stock Unit to receive, as soon as reasonably practicable after the
Effective Time, (i) an amount in cash equal to the product of (x) the number of
Shares covered by such Company Stock Unit multiplied by (y) the Per Share Cash
Merger Consideration, less applicable Taxes required to be withheld with respect
to such payment and (ii) one Contingent Value Right for each Share covered by
such Company Stock Unit.  If the number of Shares subject to a Company Stock
Unit has not been finally determined as of immediately prior to the Effective
Time due to the existence of a performance condition for which the applicable
measurement period is incomplete as of immediately prior to the Effective Time,
such number of Shares shall be determined assuming achievement of target levels
of performance.  To the extent any such cancelled Company Stock Unit is subject
to a deferred payment schedule pursuant to the applicable distribution
provisions of Section 409A of the Code so that such cash amount cannot be paid
to the holder within such period without the holder’s incurrence of a penalty
Tax and interest penalties under Section 409A of the Code, then any such cash
amount otherwise payable to the holder of such cancelled Company Stock Unit will
be distributed in accordance with Section 409A of the Code and the applicable
Treasury Regulations.
 
(d) Company Cash Awards.  At the Effective Time, each outstanding cash award
(including performance cash awards but excluding those awards with a value
determined based on the price of Shares) will remain outstanding and will remain
subject to the terms and conditions of the applicable award agreement (including
any requirement of  continued employment); provided that any applicable share
price gating condition shall be deemed met at the Effective Time and any
performance goals will be deemed met at the target performance level.  For the
avoidance of doubt, outstanding cash awards with a value determined based on the
price of Shares are Company Stock Units for the purposes of this Agreement and
will be treated as specified in Section 4.3(c).
 
(e) Treatment of ESPP
 
.  The Company shall terminate the Company’s Employee Stock Purchase Plan (the
“ESPP”) effective as of the Effective Time.  If the offering period under the
ESPP that is in effect on the date of this Agreement (the “Current Offering
Period”) does not conclude prior to the Effective Time, (i) the Current Offering
Period shall terminate immediately prior to the Effective Time; (ii) each
participant’s accumulated payroll deduction shall be used to purchase Shares in
accordance with the terms of the ESPP; and (iii) such Shares shall be treated
the same as all other Shares in accordance with Section 4.1(a).  The Company
shall take such action as may be necessary to provide that (i) only Employees
(as defined under the ESPP) who are participants in the ESPP as of the date of
this Agreement may continue to participate in the ESPP after the date of this
Agreement; (ii) no participant in the ESPP may increase after the date of this
Agreement the payroll deductions credited to such participant’s account under
the ESPP; and (iii) no further offering periods shall commence under the ESPP on
or following the date of this Agreement.
 
(f) Corporate Actions
 
.  At or prior to the Effective Time, the Company, the board of directors of the
Company and the compensation committee of the board of directors of the Company
(the “Compensation Committee”), as applicable, shall adopt any resolutions and
take any actions which are necessary to effectuate the provisions of
Sections 4.3(a), 4.3(b), 4.3(c), 4.3(d) and 4.3(e).  The Company shall take all
actions necessary to ensure that from and after the Effective Time neither
Parent nor the Surviving Corporation will be required to deliver Shares or other
capital stock of the Company to any Person pursuant to or in settlement of any
Company Option, share of Company Restricted Stock or Company Stock Unit.  Prior
to the Effective Time, the Company shall deliver to the holders of the Company
Options, Company Restricted Stock and Company Stock Units any notices required
pursuant to the relevant Stock Plans and award documents.  Prior to the
Effective Time, the Company shall use reasonable best efforts to obtain from
each holder of a Company Option an acknowledgement of the treatment of the
Company Options as set forth in Section 4.3(a) and shall make such
acknowledgements available to Parent.
 
4.4. Adjustments to Prevent Dilution
 
.  In the event that the number of Shares or securities convertible or
exchangeable into or exercisable for Shares issued and outstanding prior to the
Effective Time shall have been changed into a different number of Shares or
securities or a different class as a result of a reclassification, stock split
(including a reverse stock split), stock dividend or distribution,
recapitalization, merger, issuer tender or exchange offer, or other similar
transaction, the Per Share Merger Consideration shall be equitably adjusted.
 
4.5. Treatment of Convertible Notes
 
.  Pursuant to the terms of the Indenture, dated as of June 25, 2008, between
the Company and Wells Fargo Bank, N.A., as trustee, as amended or supplemented
to the date of this Agreement (the “Convertible Notes Indenture”), after the
Effective Time, each holder of the Company’s convertible 4.50% senior notes due
2014 (the “Convertible Notes”) will be entitled, subject to the terms and
conditions of the Convertible Notes Indenture, to (i) convert such holder’s
Convertible Notes only into the right to receive (A) an amount in cash for each
$1,000 principal amount of Convertible Notes held by such holder equal to the
product of (1) the sum, subject to the Maximum Conversion Cap, of the Base
Conversion Rate and the Additional Shares (such sum, the “Conversion Number”),
multiplied by (2) the Per Share Cash Merger Consideration and (B) for each
$1,000 principal amount of Convertible Notes held by such holder, a number of
Contingent Value Rights equal to the Conversion Number  (the “Convertible
Make-Whole Conversion Right”), (ii) require the Company to repurchase such
holder’s Convertible Notes or any portion of principal amount thereof that is
equal to $1,000 or an integral multiple of $1,000, for cash on a date specified
by the Company in accordance with the Convertible Notes Indenture at a
repurchase price equal to 100% of the principal amount of the Convertible Notes
to be repurchased, together with accrued and unpaid interest thereon to, but
excluding, the repurchase date (the “Convertible Put Right”) or (iii) continue
to hold such holder’s Convertible Notes.  Capitalized terms used in this Section
4.5 but not defined in this Agreement shall have the meanings ascribed to such
terms in the Convertible Notes Indenture.
 
4.6. Treatment of 2020 Notes
 
.  The Company’s unsecured 7.75% senior notes due 2020 shall remain outstanding
in accordance with the terms and conditions set forth in the Indenture, dated as
of November 19, 2010, by and between Cricket Communications, Inc. (“Cricket”)
and Wells Fargo Bank, N.A., as trustee.
 
ARTICLE V                      
 
 
 
REPRESENTATIONS AND WARRANTIES
 
5.1. Representations and Warranties of the Company
 
.  Except as set forth in the Company Reports filed with the Securities and
Exchange Commission (the “SEC”) after December 31, 2012 and prior to the date of
this Agreement (excluding, in each case, any disclosures set forth in any risk
factor section or in any other section to the extent they are forward-looking
statements or cautionary, predictive or forward-looking in nature) or in the
corresponding sections or subsections of the disclosure letter delivered to
Parent by the Company prior to entering into this Agreement (the “Company
Disclosure Letter”) (it being agreed that disclosure of any item in any section
or subsection of the Company Disclosure Letter shall be deemed disclosure with
respect to any other section or subsection to which the relevance of such item
is readily apparent), the Company hereby represents and warrants to Parent and
Merger Sub that:
 
(a) Organization, Good Standing and Qualification.  Each of the Company and its
Subsidiaries is a legal entity duly organized, validly existing and in good
standing under the Laws of its respective jurisdiction of organization and has
all requisite corporate or similar power and authority to own, lease and operate
its properties and assets and to carry on its business as presently conducted
and is qualified to do business and is in good standing as a foreign corporation
or other legal entity in each jurisdiction where the ownership, leasing or
operation of its assets or properties or conduct of its business requires such
qualification, except where the failure to be so organized, qualified or in such
good standing, or to have such power or authority, would not, individually or in
the aggregate, reasonably be likely to have a Material Adverse Effect.  The
Company has provided to Parent prior to the date of this Agreement correct and
complete copies of the Company’s and its Subsidiaries’ certificates of
incorporation and by-laws or comparable governing documents, each as amended to
the date of this Agreement, and each as so delivered is in full force and
effect.  Section 5.1(a) of the Company Disclosure Letter contains a correct and
complete list of each jurisdiction where the Company and its Subsidiaries are
organized and qualified to do business.
 
As used in this Agreement, the term (i) “Subsidiary” means, with respect to any
Person, any other Person (w) of which at least fifty (50) percent of the
securities or ownership interests having by their terms ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions is directly or indirectly owned or controlled by such Person and/or by
one or more of its Subsidiaries, (x) of which such Person is the general
partner, or (y) whose business and policies such Person and/or one or more of
its Subsidiaries has the power to control, (ii) “Joint Ventures” means
PRWireless, LLC and Flat Wireless, LLC and (iii) “Material Adverse Effect” means
a material adverse effect on the financial condition, properties, assets,
liabilities, business or results of operations of the Company and its
Subsidiaries, taken as a whole; provided, however, that none of the following,
in and of itself or themselves, shall constitute a Material Adverse Effect:
 
(A) changes or conditions (including political conditions) generally affecting
(1) the United States economy or financial markets or (2) the industries in
which the Company and its Subsidiaries operate;
 
(B) any act of terrorism or sabotage;
 
(C) changes in United States generally accepted accounting principles after the
date of this Agreement;
 
(D) other than any Regulatory Approval, any legislation adopted by any
Governmental Entity having jurisdiction over the Company and its Subsidiaries,
or any rule or regulation enacted by the FCC, in each case after the date of
this Agreement and applicable to all wireless telecommunications carriers;
 
(E) any change in the market price or trading volume of the Shares (but not the
underlying cause of such change); and
 
(F) any actions taken, or failures to take action, by the Company in compliance
with the express terms of this Agreement;
 
provided, further, that, with respect to clauses (A), (B), (C) and (D), such
change, event, circumstance or development does not (i) primarily relate only to
(or have the effect of primarily relating only to) the Company and its
Subsidiaries or (ii) disproportionately adversely affect the Company and its
Subsidiaries compared to other companies of similar size operating in the
industries in which the Company and its Subsidiaries operate.
 
(b) Capital Structure.
 
(i) The authorized capital stock of the Company consists of (A) 160,000,000
Shares, of which 79,165,545 Shares were outstanding as of the close of business
on July 9, 2013, and (B) 10,000,000 shares of preferred stock, $0.0001 per share
(the “Preferred Shares”), of which no Preferred Shares are outstanding.  All of
the outstanding Shares have been duly authorized and are validly issued, fully
paid and nonassessable.  The Company has no Shares or Preferred Shares reserved
for or subject to issuance, except that, as of July 9, 2013, there were
6,158,915 Shares subject to issuance pursuant to the Company’s 2004 Stock
Option, Restricted Stock and Deferred Stock Unit Plan, as amended, the 2009
Employment Inducement Equity Incentive Plan, as amended, and the ESPP, as
amended (collectively, the “Stock Plans”), 160,000 shares of Series A Junior
Participating Preferred Stock reserved for issuance pursuant to the Tax Benefit
Preservation Plan, dated as of August 30, 2011, between the Company and Mellon
Investor Services LLC, as Rights Agent (the “Rights Agreement”), and 4,761,000
Shares subject to issuance pursuant to the Convertible Notes.  4,761,000 Shares
is the maximum number of Shares issuable at any time upon conversion of the
Convertible Notes.  Except for Shares issued in respect of Company Options
outstanding prior to July 9, 2013, since July 9, 2013 and through the date of
this Agreement, the Company has not issued any Shares or Preferred Shares or
reserved for or subjected to issuance any Shares or Preferred Shares pursuant to
any Stock Plan, the Rights Agreement, the Convertible Notes or
otherwise.  Section 5.1(b)(i) of the Company Disclosure Letter contains a
correct and complete list, as of the date of this Agreement, of Company Options,
shares of Company Restricted Stock and Company Stock Units, including the
holder, date of grant, term, number of Shares and, where applicable, exercise
price and vesting schedule, including whether the vesting will be accelerated by
the execution of this Agreement or consummation of the Merger or by termination
of employment or change of position following consummation of the Merger and
there are no other awards granted pursuant to the Stock Plans.  Each of the
outstanding shares of capital stock or other securities of each of the Company’s
Subsidiaries is duly authorized, validly issued, fully paid and nonassessable
and owned by the Company or by a direct or indirect wholly owned Subsidiary of
the Company, free and clear of any Encumbrance.  Except as set forth above and
except for the rights (the “Rights”) that have been issued pursuant to the
Rights Agreement, there are no preemptive or other outstanding rights, options,
warrants, conversion rights, stock appreciation rights, redemption rights,
repurchase rights, agreements, arrangements, calls, commitments or rights of any
kind that obligate the Company or any of its Subsidiaries to issue or sell any
shares of capital stock or other securities of the Company or any of its
Subsidiaries or any securities or obligations convertible or exchangeable into
or exercisable for, or giving any Person a right to subscribe for or acquire,
any securities of the Company or any of its Subsidiaries, and no securities or
obligations evidencing such rights are authorized, issued or outstanding.  Upon
any issuance of any Shares in accordance with the terms of the Stock Plans, such
Shares will be duly authorized, validly issued, fully paid and nonassessable and
free and clear of any Encumbrances.  The Company does not have outstanding any
bonds, debentures, notes or other obligations (a) the holders of which have the
right to vote (or convertible into or exercisable for securities having the
right to vote) with the stockholders of the Company on any matter or (b) that
are required to be registered under the Exchange Act.
 
(ii) Section 5.1(b)(ii) of the Company Disclosure Letter sets forth (x) each of
the Company’s Subsidiaries and the ownership interest of the Company in each
such Subsidiary, as well as the ownership interest of any other Person or
Persons in each such Subsidiary and (y) the Company’s or its Subsidiaries’
capital stock, equity interest or other direct or indirect ownership interest in
any other Person other than securities in a publicly traded company held for
investment by the Company or any of its Subsidiaries and consisting of less than
1% of the outstanding capital stock of such company.  The Company does not own,
directly or indirectly, any voting interest in any Person that requires an
additional filing by Parent under the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended (the “HSR Act”).
 
(iii) Each Company Option (A) was granted in compliance with all applicable Laws
and all of the terms and conditions of the Company Stock Plan pursuant to which
it was issued, (B) has an exercise price per Share equal to or greater than the
fair market value of a Share on the date of such grant, (C) has a grant date
identical to or after the date on which the Company’s board of directors or
Compensation Committee actually awarded such Company Option, and (D) qualifies
for the Tax and accounting treatment afforded to such Company Option in the
Company’s Tax returns and the Company Reports, respectively.
 
(iv) Except as expressly contemplated by the Voting Agreement, there are no
voting trusts or other agreements or understandings to which the Company or any
of its Subsidiaries is a party with respect to the voting of the capital stock
or other equity interest of the Company or any of its Subsidiaries.
 
(v) At the Effective Time, the Conversion Number shall not exceed 10.7290.
 
(c) Corporate Authority; Approval and Fairness.
 
(i) The Company has all requisite corporate power and authority and has taken
all corporate action necessary in order to execute, deliver and perform its
obligations under this Agreement and to consummate the Merger, subject only to
adoption of this Agreement by the holders of a majority of the outstanding
Shares entitled to vote on such matter at a stockholders’ meeting duly called
and held for such purpose (the “Requisite Company Vote”).  This Agreement has
been duly executed and delivered by the Company and constitutes a valid and
binding agreement of the Company enforceable against the Company in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar Laws of general applicability relating to
or affecting creditors’ rights and to general equity principles (the “Bankruptcy
and Equity Exception”).
 
(ii) The board of directors of the Company has (A) unanimously determined that
the Merger is fair to, and in the best interests of, the Company and its
stockholders, approved and declared advisable this Agreement and the Merger and
the other transactions contemplated hereby and resolved to recommend adoption of
this Agreement to the holders of Shares (the “Company Recommendation”),
(B) directed that this Agreement be submitted to the holders of Shares for their
adoption and (C) received the opinion of its financial advisor, Lazard Frères &
Co. LLC (“Lazard”), to the effect that the Per Share Merger Consideration is
fair from a financial point of view, as of the date of such opinion, to the
holders (other than Parent and its Subsidiaries) of Shares, a copy of which
opinion has been delivered to Parent.  The board of directors of the Company has
taken all action so that Parent will not be an “interested stockholder” or
prohibited from entering into or consummating a “business combination” with the
Company (in each case as such term is used in Section 203 of the DGCL) as a
result of the execution of this Agreement or the Voting Agreement or the
consummation of the transactions in the manner contemplated hereby.
 
(d) Governmental Filings; No Violations; Certain Contracts, Etc.
 
(i) Other than the filings and/or notices (A) pursuant to Section 1.3, (B) under
the HSR Act, (C) under the Communications Act of 1934, as amended, and
applicable rules and regulations thereunder (the “Communications Act”),
including any rules, regulations and orders (the “FCC Rules”) of the Federal
Communications Commission (the “FCC”), (D) under any applicable state public
utility Laws and rules, regulations and orders of any state public utility
commissions (“PUCs”) or similar foreign public utility Laws and rules,
regulations and orders of any regulatory bodies regulating telecommunications
businesses, to the extent set forth on Section 5.1(d)(i) of the Company
Disclosure Letter, (E) under the rules and regulations of the NASDAQ Stock
Market, Inc. (the “NASDAQ”), (F) under any state securities or “blue sky” laws
and (G) set forth on Section 5.1(d)(i) of the Company Disclosure Letter, no
notices, reports or other filings are required to be made by the Company with,
nor are any consents, registrations, approvals, permits or authorizations
required to be obtained by the Company from, any domestic or foreign
governmental or regulatory authority, agency, commission, body, court or other
legislative, executive or judicial governmental entity (each a “Governmental
Entity”), in connection with the execution, delivery and performance of this
Agreement by the Company and the consummation of the Merger and the other
transactions contemplated hereby, or in connection with the continuing operation
of the business of the Company and its Subsidiaries following the Effective Time
in substantially the same manner operated by the Company immediately preceding
the Effective Time, except those that the failure to make or obtain would not,
individually or in the aggregate, reasonably be likely to have a Material
Adverse Effect or prevent, materially delay or materially impair the
consummation of the transactions contemplated by this Agreement.
 
(ii) The execution, delivery and performance of this Agreement by the Company do
not, and the consummation of the Merger and the other transactions contemplated
hereby will not, constitute or result in (A) a breach or violation of, or a
default under, the certificate of incorporation or by-laws of the Company or the
comparable governing documents of any of its Subsidiaries, (B) with or without
notice, lapse of time or both, a breach or violation of, a termination (or right
of termination) or default under, the creation or acceleration of any
obligations under or the creation of an Encumbrance on any of the assets of the
Company or any of its Subsidiaries pursuant to, any agreement, lease, license,
contract, note, mortgage, indenture, arrangement or other obligation (each, a
“Contract”) binding upon the Company or any of its Subsidiaries or, assuming
(solely with respect to performance of this Agreement and consummation of the
Merger and the other transactions contemplated hereby) compliance with the
matters referred to in Section 5.1(d)(i) and receipt of the Requisite Company
Vote, under any Law to which the Company or any of its Subsidiaries is subject,
or (C) any change in the rights or obligations of any party under any Contract
binding upon the Company or any of its Subsidiaries, except, in the case of
clause (B) or (C) above, for any such breach, violation, termination, default,
creation, acceleration or change that would not, individually or in the
aggregate, reasonably be likely to have a Material Adverse Effect or prevent,
materially delay or materially impair the consummation of the transactions
contemplated by this Agreement.  Section 5.1(d)(ii) of the Company Disclosure
Letter sets forth a correct and complete list of Material Contracts pursuant to
which consents or waivers are required prior to consummation of the transactions
contemplated by this Agreement (whether or not subject to the exception set
forth with respect to clauses (B) and (C) above).
 
(iii) The Company and its Subsidiaries are not creditors or claimants with
respect to any debtors or debtor-in-possession subject to proceedings under
chapter 11 of title 11 of the United States Code with respect to claims that, in
the aggregate, constitute more than 25% of the gross assets of the Company and
its Subsidiaries (excluding cash and cash equivalents).
 
(e) Company Reports; Financial Statements.
 
(i) The Company has filed or furnished, as applicable, on a timely basis, all
forms, statements, certifications, reports and documents required to be filed or
furnished by it with the SEC pursuant to the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), or the Securities Act of 1933, as amended (the
“Securities Act”), since December 31, 2010 (the “Applicable Date”) (the forms,
statements, certifications, reports and documents filed or furnished since the
Applicable Date and those filed or furnished subsequent to the date of this
Agreement, including any amendments thereto, the “Company Reports”).  Each of
the Company Reports, at the time of its filing or being furnished complied or,
if not yet filed or furnished, will comply in all material respects with the
applicable requirements of the Securities Act, the Exchange Act and the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), and any rules and
regulations promulgated thereunder applicable to the Company Reports.  As of
their respective dates (or, if amended prior to the date of this Agreement, as
of the date of such amendment), the Company Reports did not, and any Company
Reports filed with or furnished to the SEC subsequent to the date of this
Agreement will not, contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances in which they were made,
not misleading.
 
(ii) The Company is in compliance in all material respects with the applicable
listing and corporate governance rules and regulations of the NASDAQ.  Except as
permitted by the Exchange Act, including Sections 13(k)(2) and (3), or rules of
the SEC, since the enactment of the Sarbanes-Oxley Act, neither the Company nor
any of its Affiliates has made, arranged or modified (in any material way) any
extensions of credit in the form of a personal loan to any executive officer or
director of the Company.  For purposes of this Agreement, the term “Affiliate”
when used with respect to any party shall mean any Person who is an “affiliate”
of that party within the meaning of Rule 405 promulgated under the Securities
Act.
 
(iii) The Company maintains disclosure controls and procedures required by
Rule 13a-15 or 15d-15 under the Exchange Act.  Such disclosure controls and
procedures are effective to ensure that information required to be disclosed by
the Company in the forms, statements, certifications, reports and documents
filed with or furnished to the SEC is recorded and reported on a timely basis to
the individuals responsible for the preparation of the Company’s filings with
the SEC and other public disclosure documents.  The Company maintains internal
control over financial reporting (as defined in Rule 13a-15 or 15d-15, as
applicable, under the Exchange Act).  Such internal control over financial
reporting is effective in providing reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles and includes policies and procedures that (i) pertain to the
maintenance of records that in reasonable detail accurately and fairly reflect
the transactions and dispositions of the assets of the Company, (ii) provide
reasonable assurance that transactions are recorded as necessary to permit
preparation of financial statements in accordance with generally accepted
accounting principles, and that receipts and expenditures of the Company are
being made only in accordance with authorizations of management and directors of
the Company, and (iii) provide reasonable assurance regarding prevention or
timely detection of unauthorized acquisition, use or disposition of the
Company’s assets that could have a material effect on its financial
statements.  The Company has disclosed, based on the most recent evaluation of
its chief executive officer and its chief financial officer prior to the date of
this Agreement, to the Company’s auditors and the audit committee of the
Company’s board of directors (A) any significant deficiencies in the design or
operation of its internal controls over financial reporting that are reasonably
likely to adversely affect the Company’s ability to record, process, summarize
and report financial information and has identified for the Company’s auditors
and audit committee of the Company’s board of directors any material weaknesses
in internal control over financial reporting and (B) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal control over financial reporting.  The Company
has provided to Parent prior to the date of this Agreement (i) a summary of any
such disclosure made by management to the Company’s auditors and audit committee
since the Applicable Date and (ii) any communication since the Applicable Date
made by management or the Company’s auditors to the audit committee required or
contemplated by listing standards of the NASDAQ, the audit committee’s charter
or professional standards of the Public Company Accounting Oversight
Board.  Since the Applicable Date, no material complaints from any source
regarding accounting, internal accounting controls or auditing matters, and no
concerns from Company employees regarding questionable accounting or auditing
matters, have been received by the Company.  The Company has provided to Parent
prior to the date of this Agreement a summary of all complaints or concerns
relating to other matters made since the Applicable Date through the Company’s
whistleblower hot line or equivalent system for receipt of employee concerns
regarding possible violations of Law.  No attorney representing the Company or
any of its Subsidiaries, whether or not employed by the Company or any of its
Subsidiaries, has reported evidence of a violation of securities Laws, breach of
fiduciary duty or similar violation by the Company or any of its officers,
directors, employees or agents to the Company’s chief legal officer, audit
committee (or other committee designated for the purpose) of the board of
directors or the board of directors pursuant to the rules adopted pursuant to
Section 307 of the Sarbanes-Oxley Act or any Company policy contemplating such
reporting, including in instances not required by those rules.
 
(iv) Each of the consolidated balance sheets included in or incorporated by
reference into the Company Reports (including the related notes and schedules)
fairly presents in all material respects, or, in the case of Company Reports
filed after the date of this Agreement, will fairly present in all material
respects the consolidated financial position of the Company and its consolidated
Subsidiaries and Joint Ventures as of its date and each of the consolidated
balance sheets, consolidated statements of comprehensive income, consolidated
changes in stockholders’ equity and consolidated statements of cash flows
included in or incorporated by reference into the Company Reports (including any
related notes and schedules) fairly presents in all material respects, or in the
case of Company Reports filed after the date of this Agreement, will fairly
present in all material respects the consolidated results of operations,
retained earnings (loss) and changes in financial position, as the case may be,
of the Company and its consolidated Subsidiaries and Joint Ventures for the
periods set forth therein (subject, in the case of unaudited statements, to the
absence of notes and normal year-end audit adjustments that will not be material
in amount or effect), in each case in accordance with U.S. generally accepted
accounting principles (“GAAP”) consistently applied during the periods involved,
except as may be noted therein or in the notes thereto.
 
(f) FCC Matters.
 
(i) Section 5.1(f) of the Company Disclosure Letter sets forth a correct and
complete list of all licenses and authorizations issued or granted to the
Company or any of its Subsidiaries by the FCC (the “FCC Licenses”), all pending
applications by the Company or any of its Subsidiaries for licenses that would
be FCC Licenses if issued or granted, and all pending applications by the
Company or any of its Subsidiaries for modification, extension or renewal of any
FCC License.  For each FCC License, Section 5.1(f) of the Company Disclosure
Letter sets forth (A) the FCC Registration Number or name of the licensee,
(B) the FCC call sign, license number or other license identifier, (C) the
geographic area for which the Company and its Subsidiaries are authorized to
provide service, (D) the current expiration date, (E) the frequency block
(except for microwave licenses) and (F) where applicable, the relevant market
and service designations used by the FCC.  The FCC Licenses constitute all the
licenses and authorizations necessary from the FCC for the business operations
of the Company and its Subsidiaries as they are currently being
conducted.  There is no condition outside of the ordinary course imposed on any
of the FCC Licenses by the FCC (including any condition on the grant of a
renewal application) that is not disclosed on the face of the reference copy of
the FCC License in the FCC’s Universal Licensing System database; provided, that
“ordinary course” shall mean any condition described in any federal statutes,
FCC Rules or similar sources that apply generally to FCC licenses of the same
service.
 
(ii) (A) Each FCC License has been granted pursuant to a Final Order (without
regard to the proviso in the definition of such term) and approved by the FCC to
be held by the licensee listed on Section 5.1(f) of the Company Disclosure
Letter, is valid and in full force and effect, and has not been suspended,
revoked, cancelled, terminated or forfeited or adversely modified; (B) there is
no proceeding pending before the FCC or any other Governmental Entity (and no
pending judicial review of such a proceeding) or, to the Knowledge of the
Company, threatened by any Person with respect to any FCC License that would,
individually or in the aggregate, reasonably be likely to result in the
suspension, revocation, cancellation, termination, forfeiture, or adverse
modification of any FCC License; and (C) to the Knowledge of the Company, no
event, condition or circumstance exists or, after notice or lapse of time or
both, would exist that would constitute a breach of, or default under, the terms
and conditions of any FCC License that would preclude any FCC License from being
renewed in the ordinary course (to the extent that such FCC License is renewable
by its terms) or could reasonably be expected to place such FCC license at risk
of suspension, revocation, cancellation, termination, forfeiture or
modification.  For purposes of this Agreement, “Knowledge” means, with respect
to the Company or Parent, the knowledge of the executive officers of the Company
or Parent, as the case may be, after reasonable inquiry.
 
(iii) Each of the Company and its Subsidiaries is in material compliance with
the terms of the FCC Rules and any other Laws that apply to, or that are
contained in, each FCC License and has timely fulfilled and performed all of its
material obligations with respect thereto, including making all reports,
filings, notifications and applications to the FCC.  The Company has provided
Parent prior to the date of this Agreement with access to copies of each such
report, filing, notification and application, including ownership reports and
regulatory fee filings, filed in the last three (3) years, with the exception of
those reports, filings, notifications and applications that are available in
their entirety in the FCC’s Universal Licensing System database.  The Company
has not incurred, or if incurred the Company has fully discharged, any fine,
charge or other liability resulting from any noncompliance prior to the Closing
relating to such reports, filings, notifications and applications.  The Company
has timely made the payment of all regulatory fees and contributions to the FCC,
the United States Treasury or any other Governmental Entity with respect to any
FCC License or which are otherwise required by the FCC Rules, including
Universal Service Fund and TRS Fund contributions.  No payment is owed to the
FCC or any other Governmental Entity with respect to the ownership and operation
of any FCC License.  The consummation of the transaction contemplated hereby
will not cause the FCC to impose any unjust enrichment penalties pursuant to 47
C.F.R. § 1.2111.
 
(iv) All of the Cell Sites and microwave paths of the Company and its
Subsidiaries, in respect of which a filing with the FCC was required, have been
constructed to the extent required by FCC Rules and are currently operated in
all respects as represented to the FCC in currently effective filings, and
modifications to such Cell Sites and microwave paths have been preceded by the
submission to the FCC of all required filings.
 
(v) None of the FCC Licenses has been modified by the Company or its
Subsidiaries in any respect.  There is no pending or planned application by the
Company or any of its Subsidiaries to modify any FCC License.  Neither the
Company nor any of its Subsidiaries have (A) entered into any field-strength
agreements or otherwise granted any interference consents with respect to any of
the spectrum that is the subject of any of the FCC Licenses, or (B) waived or
relinquished any material right or claim with respect to any of the spectrum
that is the subject of any FCC License.
 
(vi) Neither the Company nor any of its Subsidiaries lease any licenses from the
FCC to or from any other Person (other than leases solely among the Company
and/or direct or indirect Subsidiaries of the Company).
 
(g) Other Communications Regulatory Matters.
 
(i) Section 5.1(g) of the Company Disclosure Letter sets forth a correct and
complete list of all permits, franchises, grants, easements, variances,
exceptions, consents, certificates, approvals, waivers, orders, licenses or
other authorizations with any Governmental Entity (excluding the FCC Licenses)
(“Permits”) issued by any state, territorial or local Governmental Entity
regulating telecommunications, Internet or cable businesses to the Company or
its Subsidiaries (the “Other Company Licenses”). Such authorizations constitute
all the authorizations necessary from such state, territorial or local
Governmental Entities for the business operations of the Company and its
Subsidiaries as they are currently being conducted in any state, territory or
locality, except those authorizations the absence of which would not,
individually or in the aggregate, reasonably be likely to have a Material
Adverse Effect.
 
(ii) Each Other Company License is valid and in full force and effect and has
not been suspended, revoked, cancelled or adversely modified, except where the
failure to be in full force and effect, or the suspension, revocation,
cancellation or modification of such license or licenses would not, individually
or in the aggregate, reasonably be likely to have a Material Adverse Effect.  No
Other Company License is subject to (i) any conditions or requirements that have
not been imposed generally upon Permits in the same service, unless such
conditions or requirements would not, individually or in the aggregate,
reasonably be likely to have a Material Adverse Effect or (ii) any pending
regulatory proceeding (other than those affecting the telecommunications
industry generally or holders of Permits in the same service generally) before a
Governmental Entity or judicial review, unless such pending regulatory
proceeding or judicial review would not, individually or in the aggregate,
reasonably be likely to have a Material Adverse Effect.
 
(iii) Each of the Company and its Subsidiaries is in compliance with the terms
of and the Laws that apply to each applicable Other Company License and has
fulfilled and performed all of its obligations with respect thereto, except (i)
for exemptions, waivers or similar concessions or allowances and (ii) where such
failure to be in compliance, fulfill or perform its obligations would not,
individually or in the aggregate, reasonably be likely to have a Material
Adverse Effect.
 
(h) Absence of Certain Changes.  Since December 31, 2012 and through the date of
this Agreement, the Company and its Subsidiaries have conducted their respective
businesses only in, and have not engaged in any material transaction other than
in accordance with, the ordinary course of such businesses consistent with past
practices and there has not been:
 
(i) any change in the financial condition, properties, assets, liabilities,
business or results of their operations or any circumstance, occurrence or
development (including any adverse change with respect to any circumstance,
occurrence or development existing on or prior to December 31, 2012) of which
management of the Company has Knowledge which, individually or in the aggregate,
has had or would reasonably be likely to have a Material Adverse Effect;
 
(ii) any material damage, destruction or other casualty loss with respect to any
material asset or property owned, leased or otherwise used by the Company or any
of its Subsidiaries, whether or not covered by insurance;
 
(iii) any declaration, setting aside or payment of any dividend or other
distribution with respect to any shares of capital stock of the Company or any
of its Subsidiaries (except for dividends or other distributions by any direct
or indirect wholly owned Subsidiary to the Company or to any wholly owned
Subsidiary of the Company), or any repurchase, redemption or other acquisition
by the Company or any of its Subsidiaries of any outstanding shares of capital
stock or other securities of the Company or any of its Subsidiaries;
 
(iv) any material change in any method of accounting or accounting practice by
the Company or any of its Subsidiaries;
 
(v) (A) any increase in the compensation payable or to become payable to its
officers or employees (except for increases in the ordinary course of business
and consistent with past practice) or (B) any establishment, adoption, entry
into or amendment of any collective bargaining, bonus, profit sharing, thrift,
compensation, employment, termination, severance or other plan, agreement,
trust, fund, policy or arrangement for the benefit of any director, officer or
employee, except to the extent required by applicable Laws;
 
(vi) any incurrence of any indebtedness for borrowed money or guarantee of such
indebtedness of another Person, or issuance or sale of any debt securities or
warrants or other rights to acquire any debt security of the Company or any of
its Subsidiaries; or
 
(vii) any agreement to do any of the foregoing.
 
(i) Litigation and Liabilities.  There are no (i) civil, criminal or
administrative actions, suits, claims, hearings, arbitrations, investigations or
other proceedings pending or, to the Knowledge of the Company, threatened
against the Company or any of its Subsidiaries or (ii) obligations or
liabilities of the Company or any of its Subsidiaries, whether or not accrued,
contingent or otherwise and whether or not required to be disclosed, or any
other facts or circumstances of which the Company has Knowledge that could
reasonably be expected to result in any claims against, or obligations or
liabilities of, the Company or any of its Subsidiaries, including under the FCC
Licenses, except in each of the foregoing clauses (i) and (ii) for those that,
individually or in the aggregate, have not had or would not reasonably be likely
to have a Material Adverse Effect or prevent, materially delay or materially
impair the consummation of the transactions contemplated by this
Agreement.  Neither the Company nor any of its Subsidiaries is a party to or
subject to the provisions of any judgment, order, writ, injunction, decree or
award of any Governmental Entity.
 
(j) Employee Benefits.
 
(i) Section 5.1(j)(i) of the Company Disclosure Letter sets forth a correct and
complete list of each Benefit Plan.  For purposes of this Agreement, the term
“Benefit Plan” means any benefit plan, program, arrangement or agreement,
whether written or unwritten, including any such plan, program, arrangement or
agreement that is an employee welfare benefit plan within the meaning of
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), whether or not such employee welfare benefit plan is subject to
ERISA, an employee pension benefit plan within the meaning of Section 3(2) of
ERISA (a “Pension Plan”), whether or not such Pension Plan is subject to ERISA,
or health, medical, dental, disability, accident or life insurance or a bonus,
incentive, deferred compensation, vacation, stock purchase, stock option,
restricted stock or other equity-based award, severance, termination, retention,
retirement, savings, employment, change of control, vacation or fringe benefit
plan, program, arrangement or agreement which benefits the current or former
employees, independent contractors, consultants or directors of the Company or
any of its Subsidiaries, or which the Company or any of its ERISA Affiliates
sponsors, maintains or contributes to or in respect of which has any liability,
whether contingent or otherwise.  The Company has provided to Parent prior to
the date of this Agreement correct and complete copies of all the Benefit Plans
(or a written summary of any unwritten Benefit Plans) and all amendments thereto
and a schedule disclosing for each category of employee of the Company or its
Subsidiaries (including one-off arrangements) each Benefit Plan (including any
and all severance, retirement and deferred compensation entitlements) applicable
to each such category.  The term “ERISA Affiliate” means all employers (whether
or not incorporated) that would be treated together with the Company or any of
its Subsidiaries as a single-employer within the meaning of Section 414 of the
Code.
 
(ii) Section 5.1(j)(ii) of the Company Disclosure Letter sets forth a correct
and complete schedule of all outstanding performance cash awards of the Company
and its Subsidiaries, including the holder, target payment level and vesting
schedule of each such award.
 
(iii) Each of the Benefit Plans is currently in, and has at all times been
operated and administered in, material compliance with ERISA, the Code and all
other applicable Laws.  Neither the Company nor any of its Subsidiaries has
engaged in a transaction and, to the Knowledge of the Company, no condition
exists with respect to any Benefit Plan that, assuming the taxable period of
such transaction expired as of the date of this Agreement (in the case of a Tax
or penalty imposed by Section 4975 of the Code), would reasonably be expected to
subject the Company or any Benefit Plan to a Tax or penalty imposed by either
Section 4975 of the Code or Section 502(i) of ERISA.  Neither the Company nor
any of its Subsidiaries has incurred or reasonably expects to incur a material
tax or penalty imposed by Section 4980F of the Code or Section 502 of ERISA or
any material liability under Section 4071 of ERISA. Each of the Benefit Plans
that is intended to be qualified under Section 401(a) or 401(k) of the Code has
received a favorable determination letter from the Internal Revenue Service (the
“IRS”), continues to satisfy the requirements for such qualification and the
Company is not aware of any circumstances likely to result in the loss of the
qualification of such plan under Section 401(a) or 401(k) of the Code.
 
(iv) No liability under Subtitle C or D of Title IV of ERISA has been or is
expected to be incurred by the Company or any of its Subsidiaries with respect
to any ongoing, frozen or terminated “single-employer plan,” within the meaning
of Section 4001(a)(15) of ERISA, currently or formerly maintained by any of
them, or the single-employer plan of any ERISA Affiliate.  Neither the Company
nor any of its Subsidiaries has now or at any time within the previous six (6)
years contributed to, sponsored or maintained (i) any multiemployer plan (within
the meaning of Section 4001(a)(3) of ERISA) or single-employer plan (within the
meaning of Section 4001(a)(15) of ERISA); (ii) a “multiple employer plan” within
the meaning of Section 413(c) of the Code or (iii) a “multiple employer welfare
arrangement” within the meaning of Section 3(40) of ERISA.  None of the Benefit
Plans provides retiree medical, disability, life insurance or other retiree
welfare benefits.
 
(v) All contributions required to be made under each Benefit Plan, as of the
date of this Agreement, have been timely made when due and all obligations in
respect of each Benefit Plan have been properly accrued and reflected in the
most recent consolidated balance sheet filed or incorporated by reference in the
Company Reports prior to the date of this Agreement.
 
(vi) With respect to each Benefit Plan, (i) no actions, suits or claims (other
than routine claims for benefits in the ordinary course) are pending or
threatened in writing, (ii) no facts or circumstances exist that would
reasonably be expected to give rise to any such actions, suits or claims and
(iii) no administrative investigation, audit or other administrative proceeding
by the United States Department of Labor, the Pension Benefit Guaranty
Corporation (the “PBGC”), the IRS or other Governmental Entities are pending or,
to the Knowledge of the Company, threatened in progress (including any routine
requests for information from the PBGC).
 
(vii) Neither the Company nor any of its Subsidiaries has any obligations for
retiree health and life benefits under any Benefit Plan which is subject to
ERISA (an “ERISA Plan”) or collective bargaining agreement.  The Company or its
Subsidiaries may amend or terminate any such plan at any time without incurring
any liability thereunder other than in respect of claims incurred prior to such
amendment or termination.
 
(viii) There has been no amendment to, announcement by the Company or any of its
Subsidiaries relating to, or change in employee participation or coverage under,
any Benefit Plan which would increase materially the expense of maintaining such
plan above the level of the expense incurred therefor for the most recent fiscal
year.  Neither the execution of this Agreement, stockholder adoption of this
Agreement nor the consummation of the transactions contemplated hereby will
(either alone or together with any other event) (A) entitle any employees,
directors, consultants, former employees, former consultants or former directors
of the Company or its Subsidiaries to severance, change of control or other
similar pay or benefits pursuant to any Benefit Plan, (B) cause any payment or
funding (through a grantor trust or otherwise) to become due or accelerate the
time of payment or vesting, or increase the amount of compensation or benefits
to any employees, directors, consultants, former employees, former consultants
or former directors of the Company or any of its Subsidiaries under, or increase
the amount payable or trigger any other obligation pursuant to, any Benefit
Plan, (C) limit or restrict the right of the Company or, after the consummation
of the transactions contemplated hereby, Parent, to merge, amend or terminate
any of the Benefit Plans or (D) result in payments under any of the Benefit
Plans which would not be deductible under Section 162(m) or Section 280G of the
Code.
 
(ix) Neither the Company nor any of its Subsidiaries has any obligation to gross
up, indemnify or otherwise reimburse any individual for any taxes, interest or
penalties incurred pursuant to Sections 409A or 4999 of the Code or otherwise.
 
(x) With respect to any Benefit Plan that constitutes a “nonqualified deferred
compensation plan” (as defined in Section 409A(d)(1) of the Code), (A) such
Benefit Plan has been operated in good faith compliance with Section 409A of the
Code and the guidance issued thereunder, (B) such plan complies in all material
respects in form with Section 409A of the Code and the guidance issued
thereunder and (C) the transaction contemplated by this Agreement will not
result in Section 409A of the Code imposing any adverse tax consequences to the
participants in such Benefit Plan (including the inclusion in income of deferred
amounts or any additional tax pursuant to Section 409A(a)(1)(B) of the Code).
 
(xi) Each Benefit Plan can be amended, terminated or otherwise discontinued
after the Effective Time in accordance with its terms, without any material
liability to Parent, the Company or any of its Subsidiaries other than ordinary
administration expenses typically incurred in a termination event.
 
(xii) Neither the Company nor any of its Subsidiaries has now, nor has it ever,
maintained any Benefit Plan outside the jurisdiction of the United States or
covering any employees or other service providers of the Company or any of its
Subsidiaries who reside or work outside of the United States.
 
(k) Labor Matters.  Neither the Company nor any of its Subsidiaries is a party
to or otherwise bound by any collective bargaining agreement or other Contract
with a labor union or labor organization, nor is the Company or any of its
Subsidiaries the subject of any material proceeding that asserts that the
Company or any of its Subsidiaries has committed an unfair labor practice or
that seeks to compel it to bargain with any labor union or labor organization
nor is there pending or, to the Knowledge of the Company, threatened, nor has
there been since January 1, 2008, any labor strike, dispute, walk-out, work
stoppage, slow-down or lockout involving the Company or any of its
Subsidiaries.  To the Knowledge of the Company, there are no organizational
efforts with respect to the formation of a collective bargaining unit presently
being made involving employees of the Company or any of its
Subsidiaries.  Neither the Company nor any of its Subsidiaries has engaged in
any unfair labor practices within the meaning of the United States National
Labor Relations Act, as amended, and the Company and each of its Subsidiaries is
in compliance in all material respects with all labor, employment and
workplace-related Laws.
 
(l) Compliance with Laws; Licenses.  The businesses of each of the Company and
its Subsidiaries have not been, and are not being, conducted in violation of any
federal, state, local or foreign law, statute or ordinance, common law, or any
rule, regulation, standard, judgment, order, writ, injunction, decree,
arbitration award, agency requirement, license or permit of any Governmental
Entity (collectively, “Laws”), except for violations that would not,
individually or in the aggregate, reasonably be likely to have a Material
Adverse Effect or prevent, materially delay or materially impair the
consummation of the transactions contemplated by this Agreement.  No
investigation or review by any Governmental Entity with respect to the Company
or any of its Subsidiaries is pending or, to the Knowledge of the Company,
threatened, nor has any Governmental Entity indicated an intention to conduct
the same, except for such investigations or reviews the outcome of which would
not, individually or in the aggregate, reasonably be likely to have a Material
Adverse Effect or prevent, materially delay or materially impair the
consummation of the transactions contemplated by this Agreement.  To the
Knowledge of the Company, no material change is required in the Company’s or any
of its Subsidiaries’ processes, properties or procedures in connection with any
such Laws, and the Company has not received any notice or communication of any
material noncompliance with any such Laws that has not been cured as of the date
of this Agreement.
 
(m) Material Contracts.
 
(i) Except for this Agreement, as of the date of this Agreement, none of the
Company or its Subsidiaries is a party to or bound by:
 
(A) any Contract that would be required to be filed by the Company as a
“material contract” pursuant to Item 601(b)(10) of Regulation S-K under the
Securities Act;
 
(B) any lease or master lease of real or personal property reasonably likely to
result in (x) annual payments of $200,000 or more or (y) aggregate payments of
$500,000 or more;
 
(C) any Contract that is reasonably likely to require either (x) annual payments
to or from the Company and its Subsidiaries of $1,000,000 or more or
(y) aggregate payments to or from the Company and its Subsidiaries of $5,000,000
or more;
 
(D) any partnership, joint venture or other similar agreement or arrangement
relating to the formation, creation, operation, management or control of any
partnership or joint venture material to the Company or any of its Subsidiaries
or in which the Company or any of its Subsidiaries owns less than fifty (50)% of
the securities or ownership interests having by their terms ordinary voting
power to elect a majority of the board of directors or other persons performing
similar functions;
 
(E) any Contract (other than solely among the Company and/or direct or indirect
wholly owned Subsidiaries of the Company) relating to indebtedness for borrowed
money or the deferred purchase price of property (excluding, for the avoidance
of doubt, any such amount that constitutes a trade payable until such amount
becomes a liability required to be presented on the balance sheet of the Company
or its Subsidiaries in accordance with GAAP) (in either case, whether incurred,
assumed, guaranteed or secured by any asset);
 
(F) any Contract involving the payment or receipt of royalties or other amounts
calculated based upon the revenues or income of the Company or its Subsidiaries
or income or revenues related to any product or service of the Company or its
Subsidiaries (other than licenses for music reasonably likely to result in the
annual payment or receipt of royalties of less than $100,000 in one or a series
of related Contracts);
 
(G) any Contract that would prevent, materially delay or materially impair the
Company’s ability to consummate the Merger or the other transactions
contemplated hereby;
 
(H) any Contract providing for indemnification by the Company or any of its
Subsidiaries of any Person, except for any such Contract that is (x) not
material to the Company or any of its Subsidiaries and (y) entered into in the
ordinary course of business;
 
(I) any Contract (other than solely among the Company and/or direct or indirect
wholly owned Subsidiaries of the Company) that was not negotiated and entered
into on an arm’s-length basis;
 
(J) any non-competition Contract or other Contract that (w) purports to limit
the type of business in which the Company or its Subsidiaries (or, after the
Effective Time, Parent or its Subsidiaries) may engage or the manner or
locations in which any of them may so engage in any business, (x) could require
the disposition of any assets or line of business of the Company or its
Subsidiaries or, after the Effective Time, Parent or its Subsidiaries,
(y) grants “most favored nation” status to any Person (other than the Company or
its wholly owned Subsidiaries) and which following the Merger could purport to
apply to Parent or its Subsidiaries, or (z) prohibits or limits the right of the
Company or any of its Subsidiaries to make, sell or distribute any products or
services or use, transfer, license, distribute or enforce any of their
respective Intellectual Property rights;
 
(K) any Contract containing a standstill or similar agreement pursuant to which
one party has agreed not to acquire assets or securities of the other party or
any of its Affiliates or any Contract containing a “don’t ask/don’t waive”
standstill provision;
 
(L) any Contract between the Company or any of its Subsidiaries, on the one
hand, and any director or officer of the Company or any Person beneficially
owning five percent or more of the outstanding Shares or any of their respective
Affiliates, on the other hand;
 
(M) any Contract that contains a put, call or similar right pursuant to which
the Company or any of its Subsidiaries or, after the Effective Time, Parent or
any of its Subsidiaries, could be required to purchase or sell, as applicable,
in a single transaction or series of transactions, (1) any wireless spectrum,
(2) any equity interests of any Person, or (3) any other asset or group of
related assets that have a fair market value or purchase price of more than
$100,000 individually or in the aggregate;
 
(N) any Contract that requires the Company or any of its Subsidiaries to deal
exclusively with any Person or group of related Persons;
 
(O) any Contract that is an interconnection or similar agreement in connection
with which the Company’s or any of its Subsidiaries'  equipment, networks and
services are connected to those of another service provider in order to allow
their respective customers access to each other’s services and networks;
 
(P) any Contract that is an agency, dealer, reseller or other similar contract
providing for annual payments of $100,000 or more or aggregate payments of
$250,000 or more (except for those that are terminable by the Company, without
penalty on ninety (90) days or less notice);
 
(Q) any Contract that contains any commitment by the Company or any of its
Subsidiaries to (1) provide wireless services coverage in a particular
geographic area, (2) build out tower sites in a particular geographic area,
(3) make required annual payment for a specified volume of network use or
(4) acquire music or video content to be placed on or accessed over a mobile
wireless device or otherwise that is reasonably likely to result in annual
payments of more than $100,000 in one or a series of related Contracts;
 
(R) any roaming Contract;
 
(S) any “take or pay” Contract or Contract that contains any minimum purchase
commitment; and
 
(T) any other Contract or group of related Contracts that, if terminated or
subject to a default by any party thereto, would reasonably be likely to have a
Material Adverse Effect (each such Contract described in clauses (A) – (T),
together with all Exhibits and schedules to such Contract, is referred to herein
as a “Material Contract”).
 
(ii) A correct and complete copy of each Material Contract in effect on the date
of this Agreement has been delivered to Parent prior to the date of this
Agreement.  Each of the Material Contracts is valid and binding on the Company
or its Subsidiaries, as the case may be and, to the Knowledge of the Company,
each other party thereto, and is in full force and effect, except for such
failures to be valid and binding or to be in full force and effect as would not,
individually or in the aggregate, reasonably be likely to have a Material
Adverse Effect.  There is no default under any such Contracts by the Company or
its Subsidiaries or, to the Knowledge of the Company, each other party thereto,
and no event has occurred that with the lapse of time or the giving of notice or
both would constitute a default thereunder by the Company or its Subsidiaries,
or, to the Knowledge of the Company, each other party thereto, in each case
except as would not, individually or in the aggregate, reasonably be likely to
have a Material Adverse Effect.
 
(n) Real Property.
 
(i) Section 5.1(n)(i) of the Company Disclosure Letter contains a correct and
complete list of each Cell Site and each Colocation Site that is owned, used or
held for use by the Company or any of its Subsidiaries.  Each Cell Site is
owned, used or held for use by the Company or a Subsidiary of the Company
pursuant to a valid and binding Deed, Ground Lease or Governmental Use Permit,
in each case free and clear of all Encumbrances, and each Colocation Site is
used or held for use by the Company or its Subsidiaries pursuant to a valid and
binding Colocation Agreement, in each case free and clear of all
Encumbrances.  The Company or its Subsidiaries hold fee simple, marketable title
in each Cell Site acquired by Deed that is still owned by the Company or its
Subsidiaries.  Neither the Company nor any of its Subsidiaries have entered into
any Third Party Colocation Agreements or other occupancy agreements that provide
any other Person a right of access to or use of all or any part of any Cell
Site.  Neither the Company nor any of its Subsidiaries has entered into any
Third Party Cell Site Agreements with respect to any Cell Site.  
 
(ii) Section 5.1(n)(ii) of the Company Disclosure Letter contains a correct and
complete list of each MTSO owned, used or held for use by the Company or any of
its Subsidiaries.  The Company or its Subsidiaries hold fee simple, marketable
title or leasehold interest in each MTSO, and the land on which each MTSO is
located, free and clear of all Encumbrances.
 
(iii) No Ground Lease, Governmental Use Permit or Colocation Agreement in use by
the Company or its Subsidiaries as of July 9, 2013 has expired or been
terminated.  Section 5.1(n)(iii) of the Company Disclosure Letter contains a
correct and complete list of each Ground Lease, Governmental Use Permit and
Colocation Agreement in use by the Company or its Subsidiaries as of the date of
this Agreement.  The Company and its Subsidiaries are current on all payments
due under each Ground Lease, Governmental Use Permit or Colocation Agreement,
have complied with all obligations thereunder and have not received any notice
of default thereunder which has not been cured.
 
(iv) With respect to each Cell Site location, Colocation Site and MTSO, neither
the Company nor any of its Subsidiaries have received written notice that any of
the improvements on the Real Property do not conform to applicable Law and use
restrictions, or that the Real Property is not zoned for the various purposes
for which the Real Property and any improvements thereon are presently being
used.  Neither the Company nor any of its Subsidiaries have received written
notice of any pending or threatened condemnations, planned public improvements,
annexation, special assessments, zoning or subdivision changes, or other adverse
claims affecting the Real Property.  To the Knowledge of the Company, no Person
has any right, option, lease, license, right of first refusal or any other
Contract with respect to the purchase, assignment, possession, use or transfer
of all or any portion of any interest in any Cell Site or MTSO of the Company or
any of its Subsidiaries.  The Company and its Subsidiaries have valid and
enforceable rights of physical and legal ingress and egress to and from each
parcel of Real Property associated with the Cell Sites, Colocation Sites and
MTSOs to and from a public right of way or otherwise.
 
(v) Each Cell Site (including the tower or other antenna structure and all
related Network Assets) and each MTSO has been constructed and maintained in all
material respects, and all Network Assets located at any Colocation Site have
been installed and maintained in all material respects, in compliance with, and
the operations of the Company and its Subsidiaries, with respect to each Cell
Site, Colocation Site and MTSO, have been conducted in all material respects in
compliance with, the terms and conditions of the applicable Law of any
applicable Governmental Entity, including any FCC Rules, any Occupational Safety
and Health Administration and the rules, regulations and policies (the “FAA
Rules”) of the Federal Aviation Administration (“FAA”) and all other Laws
governing the construction, marking and lighting of antenna structures and
colocation activities.  The Company and its Subsidiaries have received all
necessary regulatory approvals, made all filings, tower registrations, Radio
Frequency Emission Certifications, State and Tribal Historic Preservation
Officers Certifications or letters and other reports required to be obtained or
made by the Company relating to each such Cell Site, Colocation Site and MTSO,
including those necessary to comply with all of FAA and FCC Tower Registration
filing requirements of the Company and its Subsidiaries under FCC Rule Part 17
and the FCC’s NEPA regulations (FCC Rule Part 1, Subpart I, including FCC Rule
Sections 1.1307-11), and the Company has all documentation in their possession
or reasonably ascertainable by the Company supporting such approvals, filings,
registrations and certifications.  There are no investigations, inquiries,
enforcement proceedings, orders or other actions pending (or, to the Knowledge
of the Company, threatened) by the FCC, FAA or any other Governmental Entity
with respect to any Cell Site, any MTSO or with respect to any Network Assets at
any Colocation Site, that would, individually or in the aggregate, reasonably be
likely to have a Material Adverse Effect.
 
(vi) As used in this Agreement, the following terms have the following meanings:
 
“Cell Site” means a wireless communication tower or other structure owned or
controlled by the Company or any of its Subsidiaries on which any Network Asset
is located and the tower lighting, tower grounding systems, fences, buildings,
structures, fixtures, shelters, air conditioning units, concrete pads and other
improvements associated therewith (to the extent owned or controlled by the
Company or any of its Subsidiaries), but excluding any MTSO.
 
“Colocation Agreement” means any colocation agreement, license, use agreement,
sublease or similar written Contract by which the Company or any of its
Subsidiaries has the right to locate any Network Assets on a Colocation Site.
 
“Colocation Sites” means a wireless communication tower or other structure owned
or controlled by a Person (other than the Company and its Subsidiaries) to which
the Company and/or its Subsidiaries have attached or have the right to attach
Network Assets, but excluding any MTSO.
 
“Credit Documents” means that certain Credit Agreement dated as of October 10,
2012, among Cricket, the Company, Deutsche Bank Trust Company Americas as
Administrative Agent, and other parties thereto, as amended; the Security
Agreement, dated as of June 5, 2009, made by Cricket, and the other parties
thereto in favor of Wilmington Trust, National Association (the “Collateral
Trustee”) on behalf of certain secured parties, and that certain Collateral
Trust Agreement, dated as of June 5, 2009, made by Cricket and the other parties
thereto in favor of the Collateral Trustee on behalf of certain secured parties.
 
“Deed” means a document of conveyance that transfers and conveys fee simple
interest in Real Property with warranty of title by the grantor thereof.
 
“Encumbrance” means any mortgage, lien, pledge, charge, security interest,
easement, covenant, or other similar restriction or title matter or encumbrance
of any kind in respect of such asset but specifically excludes (a) encumbrances
for Taxes or other governmental charges not yet due and payable or due but not
yet delinquent, or being contested in good faith by appropriate proceedings;
(b) mechanics’, carriers’, workmen’s, repairmen’s or other like encumbrances
arising or incurred in the ordinary course of business consistent with past
practice relating to obligations as to which there is no default on the part of
Company, or the validity or amount of which is being contested in good faith by
appropriate proceedings and are reflected on or specifically reserved against or
otherwise disclosed in the consolidated balance sheets included in the Company
Reports; (c) other encumbrances that do not, individually or in the aggregate,
materially impair the continued use, operation, value or marketability of the
specific asset to which they relate or the conduct of the business of the
Company and its Subsidiaries as presently conducted, (d) easements, rights of
way or other similar matters or restrictions or exclusions which would be shown
by a current title report or other similar report; (e) any condition or other
matter, if any, that may be shown or disclosed by a current and accurate survey
or physical inspection; (f) zoning, building, subdivision or other similar
requirements or restrictions, in each case that do not or would not impair in
any material respect the use or value of the particular asset; and (g)
mortgages, liens, pledges, charges, security interests, easements, covenants, or
other restriction or title matter or encumbrance of any kind granted under the
Credit Documents.
 
“Governmental Management Authority” means the Bureau of Land Management, the
U.S. Forest Service or any similar federal Governmental Entity with authority to
permit the use of lands owned by or under the control of the federal government.
 
“Governmental Use Permit” means any lease, license, easement or similar Contract
between the Company or any of its Subsidiaries, on one hand, and any
Governmental Management Authority, on the other hand, that grants to the Company
or any of its Subsidiaries the right to use or locate a Cell Site on land and/or
which permits the use of the land underlying any Cell Site.
 
“Ground Lease” means any lease, license, easement or other written Contract
between the Company or any of its Subsidiaries, on the one hand, and any Person
other than a Governmental Management Authority, on the other hand, that grants
to the Company or any of its Subsidiaries the right to use or locate a Cell Site
or MTSO on land and/or permits the use of land underlying any Cell Site or MTSO.
 
“MTSO” means each mobile telephone switching office site owned or leased by the
Company or any of its Subsidiaries.
 
“Network Assets” means network assets, hardware, firmware, middleware, servers,
workstations, routers, hubs, switches and other equipment, including transport
facilities, test equipment, network management equipment, and communication
equipment (including radios, transmitters and receivers, antennae, generators,
shelters, and network facilities), in each case that is owned, leased or held
for use by the Company or any of its Subsidiaries.
 
“Real Property” means all real property and real property leasehold interests
(including all leases, licenses, rights to use and similar property rights and
all related easements and rights of way with respect to access roads) of the
Company or any of its Subsidiaries relating to the Cell Sites, the Colocation
Sites and each MTSO, together with all water lines, rights of way, uses,
Permits, hereditaments, tenements, appurtenances, equipment and antennas
belonging or appertaining thereto and any and all assignable warranties with
respect thereto.
 
“Third Party Cell Site Agreement” means a lease or sublease agreement, howsoever
denominated, pursuant to which the Company or any of its Subsidiaries has leased
or subleased to another Person a Cell Site and which the Company or any of its
Subsidiaries owns pursuant to a Deed or to which the Company or any of its
Subsidiaries has a right of use pursuant to a Ground Lease or Governmental Use
Permit.
 
“Third Party Colocation Agreement” means any colocation agreement, license, use
agreement, sublease or similar written Contract by which the Company or any of
its Subsidiaries grants access to any other Person to or the right to affix any
equipment (other than Network Assets) to any Cell Site.
 
(o) Takeover Statutes.  No “fair price,” “moratorium,” “control share
acquisition” or other similar anti-takeover statute or regulation (each, a
“Takeover Statute”) or any anti-takeover provision in the Company’s certificate
of incorporation or by-laws is applicable to the Company, the Shares, the
Merger, the Voting Agreement or the other transactions contemplated by this
Agreement.
 
(p) Environmental Matters.  Except as would not, individually or in the
aggregate, reasonably be likely to have a Material Adverse Effect, (i) the
Company and its Subsidiaries have complied at all times with all applicable
Environmental Laws; (ii) no property currently owned or operated by the Company
or any of its Subsidiaries (including soils, groundwater, surface water,
buildings or other structures) has been contaminated with any Hazardous
Substance; (iii) no property formerly owned or operated by the Company or any of
its Subsidiaries was contaminated with any Hazardous Substance during or prior
to such period of ownership or operation; (iv) neither the Company nor any of
its Subsidiaries is subject to liability for any Hazardous Substance disposal or
contamination on any third party property; (v) neither the Company nor any of
its Subsidiaries has been associated with any release or threat of release of
any Hazardous Substance; (vi) neither the Company nor any of its Subsidiaries
has received any notice, demand, letter, claim or request for information
indicating or alleging that the Company or any of its Subsidiaries may be in
violation of or subject to liability under any Environmental Law; (vii) neither
the Company nor any of its Subsidiaries is subject to any order, decree,
injunction or other arrangement with any Governmental Entity or any indemnity or
other agreement with any third party concerning liability or obligations
relating to any Environmental Law or Hazardous Substance; (viii) none of the
real properties owned or leased by the Company or its Subsidiaries contain any
underground storage tanks, asbestos-containing material, lead paint, mold or
polychlorinated biphenyls; (ix) neither the Company nor any Subsidiary has
engaged in any activities involving the generation, use, handling or disposal of
any Hazardous Substance; (x) there are no other circumstances or conditions
involving the Company or any of its Subsidiaries that could reasonably be
expected to result in any claim, liability, investigation, cost or restriction
on the ownership, use, or transfer of any property pursuant to any Environmental
Law; and (xi) the Company has delivered to Parent copies of all environmental
reports, studies, assessments, sampling data and other environmental information
in its possession relating to Company or its Subsidiaries or their respective
current and former properties or operations.
 
As used herein, the term “Environmental Law” means any federal, state, local or
foreign statute, Law, regulation, order, decree, permit, authorization or
requirement of any Governmental Entity relating to:  (A) the protection,
investigation or restoration of the environment, health, safety, or natural
resources, (B) the handling, use, presence, disposal, release or threatened
release of any Hazardous Substance or (C) noise, odor, indoor air, employee
exposure, wetlands, pollution, contamination or any injury or threat of injury
to persons or property relating to any Hazardous Substance.
 
As used herein, the term “Hazardous Substance” means any substance that
is:  (A) listed, classified or regulated pursuant to any Environmental Law;
(B) any petroleum product or by product, asbestos-containing material,
lead-containing paint or plumbing, polychlorinated biphenyls, mold, radioactive
material or radon; and (C) any other substance which may be the subject of
regulatory action by any Governmental Entity in connection with any
Environmental Law.
 
(q) Taxes.  The Company and each of its Subsidiaries (i) have prepared in good
faith and duly and timely filed (taking into account any extension of time
within which to file) all Tax Returns required to be filed by any of them and
all such filed Tax Returns are complete and accurate in all material respects;
(ii) have paid all Taxes that are required to be paid or that the Company or any
of its Subsidiaries are obligated to withhold from amounts owing to any
employee, creditor or third party, except with respect to matters contested in
good faith; and (iii) have not waived any statute of limitations with respect to
Taxes or agreed to any extension of time with respect to a Tax assessment or
deficiency.  As of the date of this Agreement, there are not pending or
threatened in writing, any audits, examinations, investigations or other
proceedings in respect of Taxes or Tax matters.  There are not, to the Knowledge
of the Company, any unresolved questions or claims concerning the Company’s or
any of its Subsidiaries’ Tax liability that would, individually or in the
aggregate, reasonably be likely to have a Material Adverse Effect and are not
disclosed or provided for in the Company Reports.  The Company has made
available to Parent correct and complete copies of the United States federal
income Tax Returns filed by the Company and its Subsidiaries for each of the
fiscal years ended December 31, 2009, 2010, 2011 and 2012.  Neither the Company
nor any of its Subsidiaries has any liability with respect to income, franchise
or similar Taxes that accrued on or before December 31, 2012 in excess of the
amounts accrued with respect thereto that are reflected in the financial
statements included in the Company Reports filed on or prior to the date of this
Agreement.  As of March 31, 2013, the U.S. federal income tax consolidated group
of which the Company is the parent had unused net operating losses of not less
than $2,400,000,000, and, except as may result from the Merger, the use of such
net operating losses is not subject to any limitation pursuant to Section 382 of
the Code.
 
As used in this Agreement, (i) the term “Tax” (including, with correlative
meaning, the term “Taxes”) includes all federal, state, local and foreign
income, profits, franchise, gross receipts, environmental, customs duty, capital
stock, severances, stamp, payroll, sales, employment, unemployment, disability,
use, property, withholding, excise, production, value added, occupancy and other
taxes, duties or assessments of any nature whatsoever, together with all
interest, penalties and additions imposed with respect to such amounts and any
interest in respect of such penalties and additions, and (ii) the term “Tax
Return” includes all returns and reports (including elections, declarations,
disclosures, schedules, estimates and information returns) required to be
supplied to a Tax authority relating to Taxes.
 
(r) Intellectual Property.
 
(i) Schedule 5.1(r)(i) of the Company Disclosure Letter sets forth a correct and
complete list of all Intellectual Property owned by or held exclusively by the
Company and its Subsidiaries (“Owned Intellectual Property”) that is registered
or subject to an application for registration, indicating for each item the
owner, registration or application number, date of filing or issuance,
applicable filing jurisdiction and, with respect to Internet domain names, the
applicable registrar.
 
(ii) Each of the Company or its Subsidiaries exclusively owns (beneficially, and
of record where applicable) all Owned Intellectual Property, free and clear of
all Encumbrances, and all exclusive licenses and all non-exclusive licenses not
granted in the ordinary course of business.  The Owned Intellectual Property is
valid, subsisting and enforceable, and is not subject to any outstanding order,
judgment, decree or agreement adversely affecting the Company’s or its
Subsidiaries’ use of, or their rights to, such Intellectual Property.
 
(iii) (A) Neither the Company nor any of its Subsidiaries has made any
commitments or declaration of Patents to, and is not (and the Patents included
in the Company Intellectual Property are not) otherwise subject to, any
standards or other organization regarding licensing or not asserting the Patents
included in the Company Intellectual Property, or any open source or similar
commitments or obligations, (B) neither the Company nor any of its Subsidiaries
is otherwise obligated to license or refrain from asserting the Patents included
in the Company Intellectual Property and (C) none of the Patents included in the
Company Intellectual Property has been identified by the Company or its
Subsidiaries as, or to the Company’s Knowledge by any Person as, nor does the
Company believe any of the Patents included in the Company Intellectual Property
to be, essential to such standards or organizations.
 
(iv) The Company and its Subsidiaries have sufficient rights to use all
Intellectual Property used in or necessary for the conduct of their respective
businesses as presently conducted and as proposed to be conducted, all of which
rights shall survive unchanged the consummation of the transactions contemplated
by this Agreement.  The Company and its Subsidiaries have taken reasonable
measures to protect the Owned Intellectual Property, and to protect the
confidentiality of all Trade Secrets that are owned, used or held for use by the
Company and its Subsidiaries, and such Trade Secrets have not been used,
disclosed to or discovered by any Person except pursuant to valid and
appropriate non-disclosure agreements, which have not been breached.  The
Company and each of its Subsidiaries maintains a policy requiring that, upon
their hire, employees of the Company and its Subsidiaries execute
confidentiality and intellectual property assignment agreements which prohibit
such employees from disclosing the Company’s and its Subsidiaries’ Trade Secrets
and confidential information without the written approval of an officer of the
Company and which assign to the Company all intellectual rights developed by
such employees during the course of their employment with the Company or its
Subsidiaries.  All past and present employees have executed such confidentiality
and intellectual property assignment agreements, the form of which agreement(s)
has been provided to Parent prior to the date of this Agreement.
 
(v) Neither the Company nor any of its Subsidiaries has infringed,
misappropriated or otherwise violated the Intellectual Property rights of any
third party in the past six (6) years.  There is no litigation, opposition,
cancellation, proceeding, objection or claim pending, asserted or, to the
Knowledge of the Company, threatened against the Company or any of its
Subsidiaries concerning the ownership, validity, registrability, enforceability,
infringement or use of, or licensed right to use, any Intellectual Property.  To
the Knowledge of the Company, no Person is infringing, misappropriating or
otherwise violating any Owned Intellectual Property right of the Company or its
Subsidiaries.
 
(vi) The IT Assets owned, used or held for use by the Company or any of its
Subsidiaries operate and perform in all material respects in accordance with
their documentation and functional specifications and otherwise as required by
the Company and its Subsidiaries in connection with their respective businesses
as presently conducted and as proposed to be conducted.  No Person has gained
unauthorized access to the IT Assets.  The Company and its Subsidiaries have
implemented reasonable backup and disaster recovery technology consistent with
industry practices.  Each of the Company and its Subsidiaries takes reasonable
measures, directly or indirectly, to ensure the confidentiality, privacy and
security of customer, employee and other confidential information, and no Person
has gained unauthorized access to such information.  The Company and its
Subsidiaries have complied with all Laws regarding privacy, data protection and
the security of personal information, and maintain and are compliant with their
own privacy policies and practices consistent with such Laws.  The Company and
its Subsidiaries have complied with all Internet domain name registration and
other requirements of Internet domain registrars concerning Internet domain
names that are used in their respective businesses.
 
(vii) Each (A) agreement under which the Company or any of its Subsidiaries is
licensed or otherwise permitted by a third party to use any Intellectual
Property and (B) agreement under which a third party is licensed or otherwise
permitted to use any Owned Intellectual Property (collectively (A) and (B) are
the “Intellectual Property Contracts,” which include non-assertion agreements,
settlement agreements, trademark coexistence agreements and trademark consent
agreements) is valid, subsisting and enforceable against the other party
thereto, and is in full force and effect, subject to the Bankruptcy and Equity
Exception, and will continue to be so immediately following the consummation of
the transactions contemplated by this Agreement.  Section 5.1(r)(vii) of the
Company Disclosure Letter sets forth a correct and complete list of each
Intellectual Property Contract that is material to the conduct of the respective
business of the Company or any of its Subsidiaries (other than “shrink wrap” or
“click through” licenses for commercially available Software that have not been
modified).  No Intellectual Property Contract is subject to any outstanding
order, judgment, decree or agreement adversely affecting the Company’s or any
Subsidiary’s use thereof or its rights thereto.  No claim has been threatened or
asserted in writing that the Company or any Subsidiary, or to the Knowledge of
the Company, another Person, has breached any Intellectual Property
Contract.  There exists no event, condition or occurrence that, with the giving
of notice or lapse of time, or both, would constitute a breach or default by the
Company or any Subsidiary, or to the Knowledge of the Company, another Person,
under any Intellectual Property Contract.  No party to any Intellectual Property
Contract has given notice of its intention to cancel, terminate, change the
scope of rights under, or fail to renew such contract.  Neither the Company nor
any of the Company’s Subsidiaries, nor to the Knowledge of the Company any other
party to any Intellectual Property Contract, has repudiated in writing any
material provision thereof.  Consummation of the transactions contemplated by
this Agreement will not place the Company or any of the Company’s Subsidiaries
in breach or default of any Intellectual Property Contract, or trigger any
modification, termination or acceleration thereunder, or create any license
under or Encumbrance on Intellectual Property owned or held by Parent.
 
(viii) None of the products manufactured, marketed or distributed by the Company
or its Subsidiaries, nor any Owned Intellectual Property, is, in whole or in
part, subject to the provision of any open source or other type of license
agreement or distribution model that: (A) requires the distribution or making
available of the source code for such products or Intellectual Property,
(B) prohibits or limits the Company or any of its Subsidiaries from charging a
fee or receiving consideration in connection with licensing, sublicensing or
distributing any such products or Intellectual Property, (C) except as
specifically permitted by Law, grants any right to any Person (other than the
Company and its Subsidiaries) or otherwise allows any such Person to decompile,
disassemble or otherwise reverse-engineer any such products of Intellectual
Property or (D) requires the licensing of any such products or Intellectual
Property for the purpose of making derivative works (any such open source or
other type of license agreement or distribution model described in clause (A),
(B), (C) or (D), a “Limited License”).  By way of clarification, but not
limitation, the term “Limited License” shall include:  (1) GNU’s General Public
License (GPL) or Lesser/Library GPL (LGPL), (2) the Artistic License (e.g.,
PERL), (3) the Mozilla Public License, (4) the Netscape Public License, (5) the
Sun Community Source License (SCSL) and (6) the Sun Industry Standards License
(SISL).  None of the Company or its Subsidiaries incorporates or distributes any
of such products or Intellectual Property with any Software that is subject to a
Limited License, nor do any such products or Intellectual Property constitute a
derivative work of, dynamically link with or otherwise interact with any such
Software.  None of such products or Intellectual Property incorporates any
“shareware” or “freeware” Software.
 
(ix) For purposes of this Agreement, the following terms have the following
meanings:
 
“Intellectual Property” means all rights in intellectual property of any type
throughout the world, including the following: (i) all trademarks, service
marks, brand names, product names and slogans, certification marks, collective
marks, d/b/a’s, assumed names, Internet domain names, logos, symbols, trade
dress, trade names, and any and every other form of trade identity and other
indicia of origin, all applications and registrations therefor and renewals
thereof, and all goodwill associated therewith and symbolized thereby
(“Trademarks”); (ii) all inventions and discoveries, whether or not reduced to
practice, patents, including utility patents and design patents, industrial
designs and utility models, invention disclosures, all applications and
registrations for the foregoing, and including reissues, divisions,
continuations, continuations-in-part, supplementary protection certificates,
extensions, reexaminations and renewals thereof, and all inventions disclosed
therein and improvements thereto (“Patents”); (iii) proprietary and confidential
information, trade secrets and know-how, including processes, schematics,
business methods, formulae, drawings, research and development, prototypes,
models, designs, customer lists and supplier lists, and all other confidential
or proprietary technical, business and other information, and all rights in any
jurisdiction to limit the use or disclosure thereof (“Trade Secrets”); (iv)
published and unpublished works of authorship (including databases and other
compilations of information, mask works and Software), the copyrights therein
and thereto, and all registrations and applications therefor and renewals,
extensions, restorations and reversions thereof (“Copyrights”); and (v) all
other intellectual property, industrial or similar proprietary rights recognized
under any jurisdiction worldwide.
 
“IT Assets” means computers, Software, firmware, middleware, servers,
workstations, routers, hubs, switches, data communications lines, and all other
information technology equipment, and all documentation associated therewith.
 
“Software” means computer software, programs and databases in any form,
including Internet web sites, web site content, member or user lists and
information associated therewith, links, source code, object code, binary code,
operating systems and specifications, data, databases, database management code,
libraries, scripts, utilities, graphical user interfaces, menus, images, icons,
forms, methods of processing, software engines, platforms, and data formats, all
versions, updates, corrections, enhancements, and modifications thereto, and all
related documentation, developer notes, comments and annotations.
 
(s) Insurance.  All material fire and casualty, general liability, business
interruption, product liability, and sprinkler and water damage insurance
policies maintained by the Company or any of its Subsidiaries (“Insurance
Policies”) are with reputable insurance carriers, provide full and adequate
coverage for all normal risks incident to the business of the Company and its
Subsidiaries and their respective properties and assets, and are in character
and amount at least equivalent to that carried by persons engaged in similar
businesses and subject to the same or similar perils or hazards, except for any
such failures to maintain insurance policies that would not, individually or in
the aggregate, reasonably be likely to have a Material Adverse Effect.  Each
Insurance Policy is in full force and effect and all premiums due with respect
to all Insurance Policies have been paid, with such exceptions that would not,
individually or in the aggregate, reasonably be likely to have a Material
Adverse Effect.
 
(t) Rights Agreement.  The board of directors of the Company has taken all
necessary action, to the reasonable satisfaction of Parent, to render the Rights
Agreement inapplicable to the Merger, the Voting Agreement and the other
transactions contemplated hereby.
 
(u) Subscribers.  Section 5.1(u) of the Company Disclosure Letter sets forth, as
of June 30, 2013, (i) the total number of mobile telephone numbers maintained by
the Company or any of its Subsidiaries and assigned to an end user of the mobile
wireless voice or data services of the Company or any of its Subsidiaries who
thereby obtains mobile voice or data services (“Subscribers”), and (ii) the
total number of Subscribers that are (A) Broadband, (B) Pay-As-You-Go and (C)
Core Wireless, consistent with past practices.  The Company and its Subsidiaries
maintain in their books and records, with respect to at least 80% of the
Subscribers, a physical address that was obtained from the Subscriber.  For
purposes of this Agreement, (A) “Broadband” means the Company’s broadband
service, (B) “Pay-As-You-Go” means the Company’s PAYGo™ Service and (C) “Core
Wireless” means the Company’s monthly voice service and excludes Broadband and
Pay-As-You-Go.
 
(v) Stockholders’ Representative.  The Stockholders’ Representative is a
corporation duly organized, validly existing and in good standing under the Laws
of the State of Delaware.  The Company has made available to Parent complete and
correct copies of the certificate of incorporation and by-laws of the
Stockholders’ Representative as currently in effect.  All of the issued and
outstanding capital stock of the Stockholders’ Representative is, as of the date
of this Agreement, directly or indirectly owned by the Company.  The
Stockholders’ Representative has all requisite corporate power and authority and
has taken all corporate action necessary in order to execute, deliver and
perform its obligations under this Agreement and the CVR Agreement.  This
Agreement has been, and the CVR Agreement will be, duly executed and delivered
by the Stockholders' Representative and constitutes, or will constitute, valid
and binding agreements of the Stockholders' Representative, enforceable against
it in accordance with their respective terms, subject to the Bankruptcy and
Equity Exception.  Except for filings and notices (A) under the HSR Act,
(B) under the Communications Act, including any FCC Rules, and (C) under any
applicable state public utility Laws and rules, regulations and orders of any
state PUCs or similar foreign public utility Laws and rules, regulations and
orders of any regulatory bodies regulating telecommunications businesses, no
notices, reports or other filings are required to be made by the Stockholders’
Representative with, nor are any consents, registrations, approvals, permits or
authorizations required to be obtained by the Stockholders’ Representative from,
any Governmental Entity in connection with the execution, delivery and
performance of this Agreement or the CVR Agreement.  The execution, delivery and
performance of this Agreement and the CVR Agreement by the Stockholders’
Representative do not, and will not, constitute or result in (x) a breach or
violation of, or a default under, the certificate of incorporation or by-laws of
the Stockholders’ Representative, or (y) with or without notice, lapse of time
or both, a breach or violation of, a termination (or right of termination) or
default under, the creation or acceleration of any obligations under or the
creation of an Encumbrance on any of the assets of the Stockholders’
Representative pursuant to, any Contract binding upon the Stockholders’
Representative or any Laws to which the Stockholders’ Representative is subject.
 
(w) Brokers and Finders.  Neither the Company nor any of its officers, directors
or employees has employed any broker or finder or incurred any liability for any
brokerage fees, commissions or finders, fees in connection with the Merger or
the other transactions contemplated in this Agreement, except that the Company
has employed Lazard as its financial advisor.  The Company has made available to
Parent a complete and accurate copy of all agreements pursuant to which Lazard
is entitled to any fees and expenses in connection with any of the transactions
contemplated by this Agreement.
 
5.2. Representations and Warranties of Parent and Merger Sub
 
.  Except as set forth in the forms, statements, certifications, reports and
documents filed with the SEC after December 31, 2012 and prior to the date of
this Agreement by Parent pursuant to the Exchange Act or the Securities Act
(excluding, in each case, any disclosures set forth in any risk factor section
or in any other section to the extent they are forward-looking statements or
cautionary, predictive or forward-looking in nature) or in the corresponding
sections or subsections of the disclosure letter delivered to the Company by
Parent prior to entering into this Agreement (the “Parent Disclosure Letter”)
(it being agreed that disclosure of any item in any section or subsection of the
Parent Disclosure Letter shall be deemed disclosure with respect to any other
section or subsection to which the relevance of such item is readily apparent),
Parent and Merger Sub each hereby represent and warrant to the Company that:
 
(a) Organization, Good Standing and Qualification.  Each of Parent and Merger
Sub is a legal entity duly organized, validly existing and in good standing
under the Laws of its respective jurisdiction of organization and has all
requisite corporate or similar power and authority to own, lease and operate its
properties and assets and to carry on its business as presently conducted and is
qualified to do business and is in good standing as a foreign corporation in
each jurisdiction where the ownership, leasing or operation of its assets or
properties or conduct of its business requires such qualification, except where
the failure to be so organized, qualified or in such good standing, or to have
such power or authority, would not, individually or in the aggregate, reasonably
be likely to prevent, materially delay or materially impair the ability of
Parent and Merger Sub to consummate the Merger and the other transactions
contemplated by this Agreement.  Parent has made available to the Company a
complete and correct copy of the certificate of incorporation and by-laws of
each of Parent and Merger Sub, each as in effect on the date of this Agreement.
 
(b) Corporate Authority.  No vote of holders of capital stock of Parent is
necessary to approve this Agreement, the Merger and the other transactions
contemplated hereby.  Each of Parent and Merger Sub has all requisite corporate
power and authority and has taken all corporate action necessary in order to
execute, deliver and perform its obligations under this Agreement and the Voting
Agreement and to consummate the Merger.  This Agreement and the Voting Agreement
have been duly executed and delivered by each of Parent and Merger Sub and,
assuming this Agreement and the Voting Agreement constitute valid and binding
agreements of the other parties hereto or thereto, constitute valid and binding
agreements of Parent and Merger Sub, enforceable against each of Parent and
Merger Sub in accordance with their respective terms, subject to the Bankruptcy
and Equity Exception.
 
(c) Governmental Filings; No Violations; Etc.
 
(i) Other than the filings and/or notices (A) pursuant to Section 1.3, (B) under
the HSR Act, (C) under the Communications Act, including the FCC Rules, (D)
under any applicable state public utility Laws and rules, regulations and order
of any PUCs or similar foreign public utility Laws and rules, regulations and
orders of any regulatory bodies regulating telecommunications businesses, to the
extent set forth on Section 5.2(c)(i)(D) of the Parent Disclosure Letter,
(E) under the rules and regulations of the NASDAQ, (F) under any state
securities or “blue sky” laws and (G) set forth on Section 5.2(c)(i)(G) of the
Parent Disclosure Letter, no notices, reports or other filings are required to
be made by Parent or Merger Sub with, nor are any consents, registrations,
approvals, permits or authorizations required to be obtained by Parent or Merger
Sub from, any Governmental Entity in connection with the execution, delivery and
performance of this Agreement by Parent and Merger Sub and the consummation by
Parent and Merger Sub of the Merger and the other transactions contemplated
hereby, except those that the failure to make or obtain would not, individually
or in the aggregate, reasonably be likely to prevent, materially delay or
materially impair the ability of Parent or Merger Sub to consummate the Merger
and the other transactions contemplated by this Agreement.
 
(ii) The execution, delivery and performance of this Agreement and the Voting
Agreement by Parent and Merger Sub do not, and the consummation by Parent and
Merger Sub of the Merger and the other transactions contemplated hereby and by
the Voting Agreement will not, constitute or result in (A) a breach or violation
of, or a default under, the certificate of incorporation or by-laws of Parent or
Merger Sub, or (B) with or without notice, lapse of time or both, a breach or
violation of, a termination (or right of termination) or default under, the
creation or acceleration of any obligations under or the creation of an
Encumbrance on any of the assets of Parent or any of its Subsidiaries pursuant
to, any Contract binding upon Parent or any of its Subsidiaries or any Laws to
which Parent or any of its Subsidiaries is subject, except, in the case of
clause (B) above, for any such breach, violation, termination, default,
creation, acceleration or change that would not, individually or in the
aggregate, reasonably be likely to prevent, materially delay or materially
impair the ability of Parent or Merger Sub to consummate the Merger and the
other transactions contemplated by this Agreement.
 
(d) Litigation.  As of the date of this Agreement, there are no civil, criminal
or administrative actions, suits, claims, hearings, arbitrations, investigations
or other proceedings pending or, to the Knowledge of Parent, threatened against
Parent or Merger Sub that seek to enjoin, or would reasonably be expected to
have the effect of preventing, making illegal, or otherwise interfering with,
any of the transactions contemplated by this Agreement, except as would not,
individually or in the aggregate, reasonably be likely to prevent, materially
delay or materially impair the ability of Parent and Merger Sub to consummate
the Merger and the other transactions contemplated by this Agreement.
 
(e) Available Funds.  Parent and Merger Sub have available to them, or as of the
Effective Time will have available to them, all funds necessary for the payment
to the Paying Agent of the aggregate Per Share Merger Consideration and to
satisfy all of their obligations under this Agreement.
 
(f) Capitalization of Merger Sub.  The authorized capital stock of Merger Sub
consists solely of 1,000 shares of common stock, par value $0.01 per share, all
of which are validly issued and outstanding.  All of the issued and outstanding
capital stock of Merger Sub is, and at the Effective Time will be, owned by
Parent or a direct or indirect wholly owned Subsidiary of Parent.  Merger Sub
has not conducted any business prior to the date of this Agreement and has no,
and prior to the Effective Time will have no, assets, liabilities or obligations
of any nature other than those incident to its formation and pursuant to this
Agreement and the Voting Agreement and the other transactions contemplated by
this Agreement and the Voting Agreement.
 
ARTICLE VI                                
 
 
 
COVENANTS
 
6.1. Interim Operations
 
.
 
(a) The Company covenants and agrees as to itself and its Subsidiaries that,
after the date of this Agreement and prior to the Effective Time (unless Parent
shall otherwise approve in writing, such approval not to be unreasonably
withheld, conditioned or delayed, and except as otherwise expressly contemplated
by this Agreement), the business of it and its Subsidiaries shall be conducted
in the ordinary and usual course and it and its Subsidiaries shall use their
respective reasonable best efforts to preserve their business organizations
intact and maintain existing relations and goodwill with Governmental Entities,
customers, suppliers, distributors, creditors, lessors, employees and business
associates and keep available the services of its and its Subsidiaries’ present
employees and agents.  Without limiting the generality of, and in furtherance
of, the foregoing, from the date of this Agreement until the Effective Time,
except (A) as otherwise expressly required by this Agreement, (B) as Parent may
approve in writing (such approval not to be unreasonably withheld, conditioned
or delayed) or (C) as expressly set forth in Section 6.1 of the Company
Disclosure Letter, the Company will not and will not permit its Subsidiaries to:
 
(i) amend its charter or by-laws, or, subject to the terms of this Agreement,
otherwise take any action to exempt any Person (other than Parent or its
Subsidiaries) or any action taken by any Person from the Rights Agreement or any
Takeover Statute or terminate, amend or waive any provisions of any
confidentiality or standstill agreements in place with any third parties;
 
(ii) merge or consolidate the Company or any of its Subsidiaries with any other
Person, except for any such transactions among wholly owned Subsidiaries of the
Company, or restructure, reorganize or completely or partially liquidate or
otherwise enter into any agreements or arrangements imposing material changes or
restrictions on its assets, operations or businesses;
 
(iii) acquire from any other Person outside of the ordinary course of business
any asset or group of related assets with a value or purchase price in excess of
$1,000,000 individually or $2,500,000 in the aggregate, in any transaction or
series of related transactions, in each case other than acquisitions pursuant to
Contracts as in effect as of the date of this Agreement;
 
(iv) issue, sell, pledge, dispose of, grant, transfer, or authorize the
issuance, sale, pledge, disposition, grant, transfer, lease, license, guarantee
or Encumbrance of, any shares of capital stock of the Company or any of its
Subsidiaries (other than the issuance of shares by a Subsidiary of the Company
to the Company or a  wholly owned Subsidiary of the Company), or securities
convertible or exchangeable into or exercisable for any shares of such capital
stock, or any options, warrants or other rights of any kind to acquire any
shares of such capital stock or such convertible or exchangeable securities;
 
(v) create or incur any Encumbrances, individually or in the aggregate, material
to the Company or any of its Subsidiaries or on any asset or group of related
assets of the Company or any of its Subsidiaries having a value in excess of
$500,000 individually or $2,500,000 in the aggregate;
 
(vi) make any loans, advances, guarantees or capital contributions to or
investments in any Person (other than the Company or any direct or indirect
wholly owned Subsidiary of the Company) in excess of $100,000 individually or
$250,000 in the aggregate outstanding at any given time;
 
(vii) declare, set aside, make or pay any dividend or other distribution,
payable in cash, stock, property or otherwise, with respect to any of its
capital stock (except for dividends paid by any direct or indirect Subsidiary of
the Company to its stockholders or unit holders on a pro rata basis in the
ordinary course of business consistent with past practices) or enter into any
agreement with respect to the voting of its capital stock;
 
(viii) reclassify, split, combine, subdivide or redeem, purchase or otherwise
acquire, directly or indirectly, any of its capital stock or securities
convertible or exchangeable into or exercisable for any shares of its capital
stock;
 
(ix) incur any indebtedness for borrowed money or guarantee such indebtedness of
another Person, or issue or sell any debt securities or warrants or other rights
to acquire any debt security of the Company or any of its Subsidiaries, except
for indebtedness for borrowed money incurred in the ordinary course of business
consistent with past practices (A) in replacement of existing indebtedness for
borrowed money on terms substantially consistent with or more beneficial than
the terms of the indebtedness being replaced as of the date of such replacement,
or (B) guarantees by the Company of indebtedness of wholly owned Subsidiaries of
the Company complying with clause (A) above;
 
(x) except as expressly set forth in the capital budgets set forth in
Section 6.1(a)(x) of the Company Disclosure Letter and consistent therewith,
make or authorize any capital expenditures that in the aggregate exceed by more
than 15% from the aggregate capital expenditures in such capital budgets in
respect of the period from the date of this Agreement to the Closing;
 
(xi) enter into any Contract that would have been a Material Contract had it
been entered into prior to this Agreement, except for Contracts entered into the
ordinary course of business consistent with past practices and (A) terminable by
the Company, without penalty, on ninety (90) days or less notice effective on
the later of September 30, 2014 or ninety (90) days or less after Closing and
(B) not involving anticipated required consideration by the Company or any of
its Subsidiaries at or after the Closing in excess of $5,000,000;
 
(xii) enter into any Contract of the type specified in clauses (A), (G), (I),
(J), (K), (L), (M) or (N) of Section 5.1(m);
 
(xiii) amend, modify or terminate any Material Contract, except in the ordinary
course of business consistent with past practices and (A) terminable by the
Company, without penalty, on ninety (90) days or less notice effective on the
later of September 30, 2014 or ninety (90) days or less after Closing (or, in
each case, such longer time period as in effect prior to any such amendment or
modification pursuant hereto), and (B) not involving required anticipated
additional consideration by the Company or any of its Subsidiaries at or after
the Closing in excess of $5,000,000;
 
(xiv) make any changes with respect to accounting policies or procedures, except
as required by changes in applicable generally accepted accounting principles,
by Regulation S-X under the Securities Act, or by the Public Company Accounting
Oversight Board or Financial Accounting Standards Board;
 
(xv) settle (x) any litigation or claim or (y) other proceedings before a
Governmental Entity, in each case for an amount in excess of $1,000,000
(excluding amounts that may be paid under insurance policies);
 
(xvi) cancel, modify or waive any debts or claims held by it or waive any rights
having in each case a value or cost in excess of $250,000 individually or
$2,000,000 in the aggregate;
 
(xvii) make or change any material Tax election or method of Tax accounting;
amend any Tax Return with respect to a material amount of Taxes; settle or
otherwise finally resolve any audit or dispute with respect to material amount
of Taxes, other than, in each case, in the ordinary course of business
consistent with past practice;
 
(xviii) transfer, sell, lease, assign, license, surrender, divest, cancel,
abandon or allow to lapse or expire or otherwise dispose of any part of its
assets (including Intellectual Property), licenses, operations, rights, product
lines, businesses or interests therein of the Company or its Subsidiaries,
except in connection with services or products provided in the ordinary course
of business and sales of obsolete assets and except for sales, leases, licenses
or other dispositions of any asset or any group of related assets (other than
wireless spectrum) with a fair market value not in excess of $250,000
individually or $500,000 in the aggregate, other than pursuant to Contracts as
in effect as of the date of this Agreement;
 
(xix) except as required pursuant to a Benefit Plan or existing written, binding
agreements as in effect as of the date of this Agreement, or as otherwise
required by applicable Law, (A) other than the payment of regular base salaries,
at the rates in effect as of the date of this Agreement or wages and other
non-discretionary compensation, make any compensation payments or awards,
including the grant of any equity or cash awards, to any director, officer or
employee of the Company or any of its Subsidiaries, (B) grant or increase the
compensation, severance or other benefits payable or to become payable to any
director, officer or employee of the Company or any of its Subsidiaries, (C)
adopt, enter into, establish, or materially amend, modify or terminate any
Benefit Plan or any employment, individual consulting, collective bargaining,
bonus or other incentive compensation, health or other welfare, pension,
retirement, severance, deferred compensation or other compensation or benefit
plan with, for or in respect of any director, officer or employee of the Company
or any of its Subsidiaries that would constitute a Benefit Plan had it been in
effect as of the date of this Agreement, (D) materially amend the terms of any
outstanding equity-based awards, (E) take any action to accelerate the vesting
or payment, or fund or in any other way secure the payment, of compensation or
benefits under any Benefit Plan, to the extent not already provided in any such
Benefit Plan, (F) change any actuarial or other assumptions used to calculate
funding obligations with respect to any Benefit Plan or to change the manner in
which contributions to such plans are made or the basis on which such
contributions are determined, except as may be required by GAAP or (G) forgive
any loans to any directors, officers or employees of the Company or any of its
Subsidiaries;
 
(xx) (A) enter into any line of business in any geographic area other than the
current lines of business of the Company and its Subsidiaries and products and
services reasonably ancillary thereto (including any current line of business
and products and services reasonably ancillary thereto in any geographic area
for which the Company or any of its Subsidiaries currently holds a FCC License
authorizing the conduct of such business, product or service in such geographic
area), or (B) except as currently conducted, engage in the conduct of any
business in any state which would require the receipt or transfer of an FCC
License or any other Permits issued by any Governmental Entity authorizing
operation or provision of any communication services or foreign country that
would require the receipt or transfer of, or application for, a Permit or FCC
License to the extent such license would be reasonably expected to prevent,
materially delay or materially impair the consummation of the transactions
contemplated herein;
 
(xxi) file for any Permit or FCC License (A) outside of the ordinary course of
business or (B) the receipt of which would, individually or in the aggregate,
reasonably be expected to prevent, materially delay or materially impair
consummation of the transactions contemplated herein;
 
(xxii) assign, transfer, cancel, fail to renew or fail to extend any FCC License
or Permit;
 
(xxiii) change (other than pursuant to software updates, upgrades and patches)
any of the material technology in the Network Assets, enterprise software or
billing software used in its respective businesses;
 
(xxiv) except in the ordinary course of business consistent with past practices,
terminate, amend or modify in any manner any Ground Lease, Governmental Use
Permit, Colocation Agreement, Third Party Colocation Agreement or Third Party
Cell Site Agreement; or
 
(xxv) agree, authorize or commit to do any of the foregoing.
 
(b) Prior to making any written or oral communications to the directors,
officers or employees of the Company or any of its Subsidiaries pertaining to
compensation or benefit matters that are affected by the transactions
contemplated by this Agreement, the Company shall provide Parent with a copy of
the intended communication, Parent shall have a reasonable period of time to
review and comment on the communication, and Parent and the Company shall
cooperate in providing any such mutually agreeable communication.
 
(c) The Company and Parent shall cooperate in developing language for a program
of communications or notices relating to the Merger or the other transactions
contemplated by this Agreement to be sent to customers of the Company and its
Subsidiaries on or after the date of this Agreement and prior to the
Closing.  The Company shall not, and shall cause its Subsidiaries not to, send
any communications or notices relating to the Merger or the other transactions
contemplated by this Agreement to customers of the Company and its Subsidiaries
on or after the date of this Agreement and prior to the Closing without the
prior written approval of Parent (not to be unreasonably withheld).
 
6.2. No Solicitation; Change in Recommendation
 
.
 
(a) No Solicitation or Negotiation.  Except as expressly permitted by this
Section 6.2, the Company shall not, and shall cause its and its Subsidiaries’
directors, officers and employees not to, and shall instruct and use its best
efforts to cause its investment bankers, attorneys, accountants and other
advisors or representatives (collectively, “Representatives”) not to, directly
or indirectly:
 
(i) solicit, initiate, knowingly encourage or knowingly facilitate any inquiries
or the making of any proposal or offer that constitutes, or could reasonably be
expected to lead to, an Acquisition Proposal;
 
(ii) participate in any discussions or negotiations with any Person regarding
any Acquisition Proposal;
 
(iii) provide any non-public information or data concerning the Company or any
of its Subsidiaries to any Person in connection with any Acquisition Proposal or
potential Acquisition Proposal; or
 
(iv) otherwise knowingly facilitate any effort or attempt to make an Acquisition
Proposal.
 
The Company shall, and the Company shall cause its Subsidiaries and
Representatives to, immediately cease and cause to be terminated any discussions
and negotiations with any Person conducted heretofore with respect to any
Acquisition Proposal, or proposal that could reasonably be expected to lead to
an Acquisition Proposal.  The Company will promptly inform the individuals and
entities referred to in the preceding sentence hereof of the obligations
undertaken in this Section 6.2.  The Company will promptly request from each
Person that has executed a confidentiality agreement in connection with its
consideration of making an Acquisition Proposal to promptly return or destroy
all confidential information concerning the Company or any of its Subsidiaries
and promptly terminate all physical and electronic data access previously
granted to such Person.
 
(b) Fiduciary Exception to No Solicitation Provision.  Notwithstanding anything
to the contrary in Section 6.2(a), prior to the time, but not after, the
Requisite Company Vote is obtained, the Company may, in response to an
unsolicited, bona fide written Acquisition Proposal, (i) provide access to
non-public information regarding the Company or any of its Subsidiaries to the
Person who made such Acquisition Proposal; provided, that such information has
previously been made available to Parent or is provided to Parent prior to or
concurrently with the time such information is made available to such Person and
that, prior to furnishing any such material non-public information, the Company
receives from the Person making such Acquisition Proposal an executed
confidentiality agreement with terms at least as restrictive in all material
respects on such Person as the Confidentiality Agreements are on Parent (it
being understood that such confidentiality agreement need not, at the Company’s
discretion, prohibit the making or amending of an Acquisition Proposal);
provided, further, that, if the Person making such Acquisition Proposal is a
competitor of the Company, the Company shall not provide any commercially
sensitive non-public information to such Person in connection with any actions
permitted by this Section 6.2(b) other than in accordance with “clean team” or
other similar procedures designed to limit any adverse effect on the Company of
the sharing of such information; and (ii) participate in any discussions or
negotiations with any such Person regarding such Acquisition Proposal if, and
only if, prior to taking any action described in clause (i) or (ii) above, the
board of directors of the Company determines in good faith after consultation
with outside legal counsel that (A) based on the information then available and
after consultation with an independent financial advisor of nationally
recognized reputation that such Acquisition Proposal either constitutes a
Superior Proposal or would reasonably be expected to result in a Superior
Proposal and (B) such action is necessary in order for the directors to comply
with their fiduciary duties under applicable Law.
 
(c) Notice.  The Company shall promptly (and, in any event, within 24 hours)
notify Parent if (i) any inquiries, proposals or offers with respect to an
Acquisition Proposal are received by, (ii) any non-public information is
requested in connection with any Acquisition Proposal from, or (iii) any
discussions or negotiation with respect to an Acquisition Proposal are sought to
be initiated or continued with, it or any of its Representatives, indicating, in
connection with such notice, the name of such Person and the material terms and
conditions of any proposals or offers (including, if applicable, copies of any
written requests, proposals or offers, including proposed agreements) and
thereafter shall keep Parent informed, on a current basis, of the status and
terms of any such proposals or offers (including any amendments thereto) and the
status of any such discussions or negotiations, including any change in the
Company’s intentions as previously notified.
 
(d) Definitions.  For purposes of this Agreement:
 
“Acquisition Proposal” means (i) any proposal, offer, inquiry or indication of
interest from any Person or group (as defined in or under Section 13 of the
Exchange Act) relating to a merger, joint venture, agreement for a mobile
virtual network operator that would utilize a major portion of the Company’s
network, partnership, consolidation, dissolution, liquidation, tender offer,
recapitalization, reorganization, spin-off, share exchange, business combination
or similar transaction involving the Company or any of its Subsidiaries and
(ii) any acquisition by any Person or group (as defined in or under Section 13
of the Exchange Act) resulting in, or proposal, offer, inquiry or indication of
interest, which if consummated would result in, any Person becoming the
beneficial owner of, directly or indirectly, in one or a series of related
transactions, 15% or more of the total voting power or of any class of equity
securities of the Company or those of any of its Subsidiaries, or 15% or more of
the consolidated net revenues, net income or total assets (including equity
securities of its Subsidiaries) of the Company, in each case, other than the
transactions contemplated by this Agreement.
 
“Superior Proposal” means an unsolicited, bona fide written Acquisition Proposal
by a third party or group (as defined in or under Section 13 of the Exchange
Act) that would result in such third party or group (as defined in or under
Section 13 of the Exchange Act) becoming the beneficial owner of, directly or
indirectly, more than 50% of the total voting power of the equity securities of
the Company, or more than 50% of the consolidated net revenues, net income or
total assets (including equity securities of its Subsidiaries) of the Company,
that the board of directors of the Company has determined in good faith, after
consultation with outside legal counsel and an independent financial advisor of
nationally recognized reputation, taking into account all legal, financial,
financing and regulatory aspects of the proposal, the identity of the Person(s)
making the proposal, the likelihood of the proposal being consummated in
accordance with its terms and the timing of such consummation, that, if
consummated, would result in a transaction more favorable to the Company’s
stockholders from a financial point of view than the transactions contemplated
by this Agreement (after taking into account any revisions to the terms of the
transaction contemplated by Section 6.2(f)).
 
(e) No Change in Recommendation or Alternative Acquisition Agreement.  Except as
provided in Section 6.2(f), the board of directors of the Company and each
committee of the board of directors shall not (i) withhold, withdraw, qualify or
modify (or publicly propose or resolve to withhold, withdraw, qualify or
modify), in a manner adverse to Parent, the Company Recommendation; (ii) cause
or permit the Company to enter into any letter of intent, memorandum of
understanding, agreement in principle, acquisition agreement, merger agreement,
option agreement, joint venture agreement, partnership agreement or other
agreement (other than a confidentiality agreement referred to in Section 6.2(a)
entered into in compliance with Section 6.2(a)) (an “Alternative Acquisition
Agreement”) relating to any Acquisition Proposal; and (iii) approve or
recommend, or publicly propose to enter into an Alternative Acquisition
Agreement.
 
(f) Fiduciary Exception to Change in Recommendation Provision.  Notwithstanding
anything to the contrary set forth in this Agreement, prior to the time the
Requisite Company Vote is obtained, the board of directors of the Company may
withhold, withdraw, qualify or modify the Company Recommendation or approve,
recommend or otherwise declare advisable any Superior Proposal made after the
date of this Agreement that was not solicited, initiated, encouraged or
facilitated in breach of this Agreement, if the board of directors of the
Company determines in good faith, after consultation with outside counsel and an
independent financial advisor of nationally recognized reputation, that (i) such
offer constitutes a Superior Proposal or (ii) a material development or change
in circumstances occurs or arises after the date of this Agreement that was not
known by nor was reasonably foreseeable to the board of directors of the Company
as of the date of this Agreement and is materially more favorable to the
recurring financial condition of the Company and its Subsidiaries, taken as a
whole, other than (A) developments or changes in the industries in which the
Company and its Subsidiaries operate, (B) changes in the market price or trading
volume of the Shares, (C) the timing of any Regulatory Approval, (D) an
Acquisition Proposal or (E) the fact that, in and of itself, the Company exceeds
internal or published projections (an “Intervening Event”) and (iii) the Company
determines in good faith, after consultation with outside counsel and an
independent financial advisor of nationally recognized reputation, that such
action is necessary in order for the directors to comply with their fiduciary
duties under applicable Law (a “Change of Recommendation”); provided, however,
that no Change of Recommendation may be made until after at least four (4)
business days following Parent’s receipt of written notice from the Company
advising that management of the Company currently intends to recommend to its
board of directors that it make a Change of Recommendation and (x) all
information required to be provided under Section 6.2(c) and (y) in the case of
a Change of Recommendation relating to an Intervening Event, all material
information related thereto.  After providing such notice and prior to effecting
such Change of Recommendation, (i) the Company shall, throughout such four (4)
business day period, negotiate in good faith with Parent with respect to any
revisions to the terms of the transaction contemplated by the Agreement proposed
by Parent in response to a Superior Proposal or Intervening Event, and (ii) in
determining whether to make a Change of Recommendation in response to a Superior
Proposal or Intervening Event, the board of directors of the Company shall take
into account any changes to the terms of this Agreement proposed by Parent and
any other information provided by Parent in response to such notice.  Any
material amendment to any Acquisition Proposal will be deemed to be a new
Acquisition Proposal for purposes of this Section 6.2(f), including with respect
to the notice period referred to in this Section 6.2(f), except that the four
(4) business day period shall be three (3) business days for such purposes.
 
(g) Limits on Release of Standstill and Confidentiality. From the date of this
Agreement until the earlier of the Effective Time or the date, if any, on which
this Agreement is terminated, the Company shall not terminate, amend, modify or
waive any provision of any confidentiality, “standstill” or similar agreement to
which the Company or any of its Subsidiaries is a party and shall enforce, to
the fullest extent permitted under applicable Law, the provisions of any such
agreement, including by obtaining injunctions to prevent any breaches of such
agreements and to enforce specifically the terms and provisions thereof.
Notwithstanding anything to the contrary contained in this Agreement, the
Company shall be permitted to terminate, amend, modify, waive or fail to enforce
any provision of any confidentiality, “standstill” or similar obligation of any
Person if the board of directors of the Company determines in good faith, after
consultation with its outside legal counsel, that the failure to take such
action is necessary in order for the directors to comply with their fiduciary
duties under applicable Law.
 
(h) Compliance with Certain Laws.  Nothing contained in this Agreement shall
prevent the Company or the board of directors of the Company from taking actions
to the extent required by Rule 14d-9 and Rule 14e-2 promulgated under the
Exchange Act with respect to an Acquisition Proposal; provided that (a) such
Rules will in no way eliminate or modify the effect that any action pursuant to
such Rules would otherwise have under this Agreement and (b) in no event shall
the Company take, or agree or resolve to take, any action other than in
compliance with this Section 6.2.
 
6.3. Proxy Filing; Information Supplied
 
.  The Company shall prepare and file with the SEC, as promptly as practicable
after the date of this Agreement, and in any event within ten (10) business days
after the date of this Agreement, a proxy statement in preliminary form relating
to the Stockholders Meeting (such proxy statement, including any amendment or
supplement thereto, the “Proxy Statement”).  The Company agrees, as to itself
and its Subsidiaries, that (i) the Proxy Statement will comply in all material
respects with the applicable provisions of the Exchange Act and the rules and
regulations thereunder and (ii) none of the information supplied by it or any of
its Subsidiaries for inclusion or incorporation by reference in the Proxy
Statement will, at the date of mailing to stockholders of the Company or at the
time of the Stockholders Meeting, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.
 
6.4. Stockholders Meeting
 
.  The Company will take, in accordance with applicable Law and its certificate
of incorporation and by-laws, all action necessary to convene a meeting of
holders of Shares (the “Stockholders Meeting”) as promptly as practicable after
the execution of this Agreement, and in any event no later than forty-five (45)
days after (a) the tenth (10th) calendar day after the preliminary Proxy
Statement has been filed with the SEC if by such date the SEC has not informed
the Company that it intends to review the Proxy Statement or (b) if the SEC has
by such date informed the Company that it intends to review the Proxy Statement,
the date on which the SEC confirms that it has no further comments on the Proxy
Statement; provided, that the date of the Stockholders Meeting may be delayed
for a reasonable period (not to exceed ten (10) days) to the extent required by
Law, to consider and vote upon the adoption of this Agreement, and shall not
postpone, recess or adjourn such meeting except to the extent required by Law
or, if as of the time for which the Stockholders Meeting is originally scheduled
(as set forth in the Proxy Statement) there are insufficient Shares represented
(either in person or by proxy) and voting to adopt this Agreement or to
constitute a quorum necessary to conduct the business of the Stockholders
Meeting.  The board of directors of the Company shall take all lawful action to
solicit such adoption of this Agreement and, subject to Section 6.2(f), shall
recommend such adoption.  In the event that subsequent to the date of this
Agreement, the board of directors of the Company makes a Change of
Recommendation, the Company nevertheless shall continue to solicit proxies and
submit this Agreement to the holders of the Shares for adoption at the
Stockholders Meeting unless this Agreement shall have been terminated in
accordance with its terms prior to the Stockholders Meeting.
 
6.5. Filings; Other Actions; Notification
 
.
 
(a) Proxy Statement.  The Company shall promptly notify Parent of the receipt of
all comments of the SEC with respect to the Proxy Statement and of any request
by the SEC for any amendment or supplement thereto or for additional information
and shall promptly provide to Parent copies of all correspondence between the
Company and/or any of its Representatives and the SEC with respect to the Proxy
Statement.  The Company and Parent shall each use its reasonable best efforts to
promptly provide responses to the SEC with respect to all comments received on
the Proxy Statement by the SEC and the Company shall cause the definitive Proxy
Statement to be mailed as promptly as possible after the date the SEC staff
advises that it has no further comments thereon or that pursuant to the Exchange
Act the Company may commence mailing the Proxy Statement.
 
(b) Cooperation.  Subject to the terms and conditions set forth in this
Agreement, the Company and Parent shall cooperate with each other and use (and
shall cause their respective Subsidiaries to use) their respective reasonable
best efforts to take or cause to be taken all actions, and do or cause to be
done all things, reasonably necessary, proper or advisable on its part under
this Agreement and applicable Laws to consummate and make effective the Merger
and the other transactions contemplated by this Agreement as promptly as
reasonably practicable, including (i) preparing and filing as promptly as
reasonably practicable all documentation to effect all necessary notices,
reports and other filings (including by filing no later than twenty (20) days
after the date of this Agreement, all applications required to be filed with the
FCC and the notification and report form required under the HSR Act; provided,
however, that the failure to file within such twenty (20) day period will not
constitute a breach of this Agreement so long as the filing is made as promptly
as practicable thereafter) and responding as soon as reasonably practicable to
any additional requests for information or documentary material from the FCC,
the Antitrust Division of the United States Department of Justice, the United
States Federal Trade Commission or any other Governmental Entity and (ii)
subject to the foregoing, obtaining as promptly as reasonably practicable all
consents, registrations, approvals, permits, clearances and authorizations
necessary or advisable to be obtained from any third party and/or any
Governmental Entity in order to consummate the Merger or any of the other
transactions contemplated by this Agreement; provided, however, that nothing in
this Agreement, including this Section 6.5, shall require, or be construed to
require, Parent to (i) proffer to, or agree to, sell, divest, lease, license,
transfer, dispose of or otherwise encumber or hold separate and sell, divest,
lease, license, transfer, dispose of or otherwise encumber before or after the
Effective Time, any assets, licenses, operations, rights, product lines,
businesses or interest therein of Parent or any of its Affiliates (other than
those of the Surviving Corporation and its Subsidiaries to the extent set forth
in clauses (ii) or (iv)), (ii) consent to, or agree to, any sale, divestiture,
lease, license, transfer, disposition or other encumbrance by the Company or any
of its Subsidiaries of any of its assets, licenses, operations, rights, product
lines, businesses or interest therein or to any agreement by the Company or any
of its Subsidiaries to take any of the foregoing actions, (iii) proffer to, or
agree to, any changes (including through a licensing arrangement), restriction
or condition on, or other impairment of Parent’s or any of its Subsidiaries’
(excluding the Surviving Corporation’s and its Subsidiaries’) ability to own or
operate, any assets, licenses, operations, rights, product lines, businesses or
interests therein referred to in (i) or (ii) above or Parent’s ability to vote,
transfer, receive dividends or otherwise exercise full ownership rights with
respect to the stock of the Surviving Corporation, or (iv) proffer to, or agree
to, any change (including through a licensing arrangement), restriction or
condition on, or other impairment of the Company’s or any of its Subsidiaries’
ability to own or operate, any assets, licenses, operations, rights, product
lines, businesses or interests therein referred to in (i) or (ii) above unless
in the case of clauses (ii) and (iv) such requirements would not individually or
in the aggregate reasonably be likely to have a Material Adverse Effect (it
being understood that for these purposes, Material Adverse Effect shall be read
without the provisos set forth in the definition thereof) (any such requirement
set forth in clauses (i), (ii), (iii), or (iv), subject in the case of clauses
(ii) and (iv) to the immediately preceding terms with respect to Material
Adverse Effect, an “Adverse Regulatory Condition”) and the Company shall not be
permitted to take, or agree to, any of the actions set forth in the foregoing
proviso without the prior written consent of Parent.  Parent and the Company
agree to take, in connection with obtaining any Regulatory Approval, all actions
necessary with respect to the management, operation and ownership of the
License, including any conditions or restrictions with respect to the identity,
rights and powers of the Stockholders’ Representative.  Subject to applicable
Laws relating to the exchange of information, Parent shall have the right to
direct all matters with any Governmental Entity consistent with its obligations
hereunder; provided that Parent and the Company shall have the right to review
in advance and, to the extent practicable, each will consult with the other on
and consider in good faith the views of the other in connection with, all of the
information relating to Parent or the Company, as the case may be, and any of
their respective Subsidiaries, that appears in any filing made with, or written
materials submitted to, any third party and/or any Governmental Entity in
connection with the Merger and the other transactions contemplated by this
Agreement (including the Proxy Statement).  In exercising the foregoing rights,
each of the Company and Parent shall act reasonably and as promptly as
practicable.
 
(c) Information.  The Company and Parent each shall, upon request by the other,
furnish the other with all information concerning itself, its Subsidiaries,
directors, officers and stockholders and such other matters as may be reasonably
necessary or advisable in connection with the Proxy Statement or any other
statement, filing, notice or application made by or on behalf of Parent, the
Company or any of their respective Subsidiaries to any third party and/or any
Governmental Entity in connection with the Merger and the transactions
contemplated by this Agreement.
 
(d) Status.  Subject to applicable Laws and as required by any Governmental
Entity, the Company and Parent each shall keep the other apprised of the status
of matters relating to completion of the transactions contemplated by this
Agreement, including promptly furnishing the other with copies of notices or
other communications received by Parent or the Company, as the case may be, or
any of its Subsidiaries, from any third party and/or any Governmental Entity
with respect to such transactions.  The Company shall give prompt notice to
Parent of any change, fact or condition that would reasonably be likely to
result in a Material Adverse Effect or of any failure of any condition to
Parent’s obligations to effect the Merger.  Neither the Company nor Parent shall
or shall permit any of its officers or other representatives or agents to
participate in any meeting or telephone call with any Governmental Entity in
respect of any filings, investigation or other inquiry relating to the
transactions contemplated hereby unless it consults with the other party in
advance and, to the extent permitted by such Governmental Entity, gives the
other party the opportunity to attend and participate thereat.
 
6.6. Access and Reports
 
.  Subject to applicable Law, (a) upon reasonable notice, the Company shall (and
shall cause its Subsidiaries to) afford Parent’s officers and other authorized
Representatives reasonable access, during normal business hours throughout the
period prior to the Effective Time, to its employees, properties, books,
contracts and records (including environmental, zoning and FCC License and Other
Company License documents and information, and Representatives of the Company
and its Subsidiaries who can respond knowledgeably to questions related thereto)
and, during such period, the Company shall (and shall cause its Subsidiaries to)
furnish promptly to Parent all information concerning its business, properties
and personnel as may reasonably be requested, and (b) as soon as reasonably
practicable but in no event later than thirty (30) days after the date of this
Agreement, make available to Parent online or in physical format substantially
all tower files and related Cell Site information (including substantially all
information necessary for Parent to confirm compliance with respect to the
businesses operated by the Company and its Subsidiaries with the FCC Rules and
FAA Rules relating to towers); provided that no investigation pursuant to this
Section 6.6 shall affect or be deemed to modify any representation or warranty
made by the Company herein; and provided, further, that the foregoing shall not
require the Company (i) to permit any inspection, or to disclose any
information, that in the reasonable judgment of the Company would result in the
disclosure of any Trade Secrets of third parties, violate any applicable Laws or
violate any of its obligations with respect to confidentiality if the Company
shall have used reasonable best efforts to obtain the consent of such third
party to such inspection or disclosure or (ii) to disclose any privileged
information of the Company or any of its Subsidiaries.  All requests for
information made pursuant to this Section 6.6 shall be directed to the executive
officer or other Person designated by the Company.  All such information shall
be governed by the terms of the applicable Confidentiality Agreement.
 
6.7. Stock Exchange Delisting
 
.  Prior to the Closing Date, the Company shall cooperate with Parent and use
reasonable best efforts to take, or cause to be taken, all actions, and do or
cause to be done all things, reasonably necessary, proper or advisable on its
part under applicable Laws and rules and policies of the NASDAQ to enable the
delisting by the Surviving Corporation of the Shares from the NASDAQ and the
deregistration of the Shares under the Exchange Act as promptly as practicable
after the Effective Time, and in any event no more than ten (10) days after the
Closing Date.  The Surviving Corporation shall use its best efforts to cause the
Shares to no longer be quoted on the NASDAQ and deregistered under the Exchange
Act as soon as practicable following the Effective Time.
 
6.8. Publicity
 
.  The initial press release regarding the Merger shall be a joint press release
and thereafter the Company and Parent each shall consult with each other prior
to issuing any press releases or otherwise making public announcements with
respect to the Merger and the other transactions contemplated by this Agreement
and prior to making any filings with any third party and/or any Governmental
Entity (including any national securities exchange or interdealer quotation
service) with respect thereto, except as may be required by Law or by
obligations pursuant to any listing agreement with or rules of any national
securities exchange or interdealer quotation service or by the request of any
Governmental Entity.
 
6.9. Employee Benefits
 
.
 
(a) Parent agrees that, during the period commencing at the Effective Time and
ending on the first anniversary of the Effective Time, the employees of the
Company and its Subsidiaries (each a “Company Employee”) will be provided with
(i) base compensation that is at least equal to the base compensation provided
to the applicable Company Employee immediately prior to the Effective Time and
(ii) annual cash incentive opportunities and employee benefits that are
substantially comparable in the aggregate to those provided by the Company and
its Subsidiaries immediately prior to the Effective Time.  The Company shall,
prior to the Effective Time, take such actions as may be necessary to terminate
the Cricket severance plan (revised June 1, 2013) effective as of immediately
prior to the Effective Time.  Notwithstanding anything to the contrary set forth
herein, pursuant to the applicable severance plan of Parent, Parent shall, or
shall cause its applicable Subsidiary to, provide each Company Employee whose
employment terminates during the one-year period following the Effective Time
with severance payments and benefits at levels and amounts, and on terms and
conditions, no less favorable than those set forth on Section 6.9(a) of the
Company Disclosure Letter.  Notwithstanding the foregoing, with respect to any
Company Employee who becomes subject to a collective bargaining agreement after
the Effective Time, all compensation and benefits treatment afforded to such
Company Employee shall be provided only in accordance with the applicable
collective bargaining agreement.
 
(b) Without limiting the generality of Section 6.9(a), from and after the
Effective Time, Parent shall, or shall cause its Subsidiaries to, honor all
Benefit Plans listed on Section 6.9(b) of the Company Disclosure Letter in
accordance with their terms as in effect immediately prior to the Effective
Time.
 
(c) With respect to each benefit plan, program, practice, policy or arrangement
maintained by Parent or its Subsidiaries following the Closing and in which any
Company Employee participates (the “Parent Plans”), for purposes of the
eligibility to participate, vesting requirements and benefit accrual for
purposes of vacation, paid time off severance plans and rate of contribution or
matching under any retirement plan only, each Company Employee’s service with
the Company or its Subsidiaries (or predecessor employers for which Company or
its Subsidiaries provide past service credit) shall be treated as service with
Parent and/or any applicable Subsidiary of Parent; provided, that such service
shall not be recognized to the extent that such recognition would result in a
duplication of benefits for the same period of service, for purposes of any
frozen or discontinued Parent Plan or any frozen or discontinued portion of a
Parent Plan or for purposes of benefit accrual under any defined benefit pension
plan or retiree medical plan.  Parent shall cause (i) such service to apply for
purposes of satisfying any waiting periods or evidence of insurability
requirements and (ii) each Parent Plan to waive pre-existing condition
limitations for employees (and their beneficiaries and covered dependents)
participating in such plan to the extent waived or not applicable under the
applicable Benefit Plan.  Parent shall provide each Company Employee with
credit, or a cash payment in lieu thereof, for any deductibles paid prior to the
Effective Time in satisfying any applicable deductible or out-of-pocket
requirements under any welfare plans of Parent that such Company Employees are
eligible to participate in following the Effective Time.  Notwithstanding the
foregoing, if “hire date” is used to determine the particular Parent Plan in
which a Company Employee would participate, if any, then “hire date,” solely for
such purposes, shall be the Closing Date.
 
(d) Notwithstanding the foregoing, nothing contained herein shall (i) be treated
as an amendment of any particular Benefit Plan, (ii) alter or limit the ability
of Parent to amend, modify or terminate any Benefit Plan, Parent Plan or any
other benefit plan, program, agreement or arrangement, (iii) give any third
party any right to enforce the provisions of this Section 6.9, (iv) obligate
Parent, the Surviving Corporation or any of their Affiliates to (A) maintain any
particular benefit plan or (B) retain the employment of any particular employee
or (v) be deemed to confer upon any such individual or legal representative any
rights under or with respect to any plan, program or arrangement described in or
contemplated by this Agreement, and each such individual or legal representative
shall be entitled to look only to the express terms of any such plan, program or
arrangement for his or her rights thereunder.
 
(e) If requested by Parent in writing no later than thirty (30) days prior to
the Effective Time, to the extent permitted by applicable Law and the terms of
the applicable plan, prior to the Effective Time, the Company shall take such
corporate action as is necessary to cause the Company’s 401(k) Plan to be
terminated effective immediately prior to the Effective Time, subject to the
consummation of the transactions contemplated by this Agreement and provided
that, prior to the Effective Time, Parent takes all action as is necessary,
including amendments to its 401(k) plan, to permit the Company Employees to roll
any eligible rollover distributions (including loans) over into Parent’s 401(k)
plan following the Effective Time and to commence participation in Parent’s
401(k) plan on the Closing Date.
 
6.10. Expenses
 
.  Except as otherwise provided in Section 8.5, whether or not the Merger is
consummated, all costs and expenses incurred in connection with this Agreement
and the Merger and the other transactions contemplated by this Agreement shall
be paid by the party incurring such expense.
 
6.11. Indemnification; Directors’ and Officers’ Insurance
 
.
 
(a) From and after the Effective Time, the Surviving Corporation agrees that it
will indemnify and hold harmless each present and former director and officer of
the Company or any of its Subsidiaries (in each case, when acting in such
capacity), determined as of the Effective Time (the “Indemnified Parties”),
against any costs or expenses (including reasonable attorneys’ fees), judgments,
fines, losses, claims, damages or liabilities incurred in connection with any
claim, action, suit, proceeding or investigation, whether civil, criminal,
administrative or investigative, arising out of matters existing or occurring at
or prior to the Effective Time, whether asserted or claimed prior to, at or
after the Effective Time, to the fullest extent that the Company would have been
permitted under the DGCL and its certificate of incorporation or by-laws as in
effect on the date of this Agreement to indemnify such Person and the Surviving
Corporation shall also advance expenses as incurred to the fullest extent
permitted under applicable Law; provided that the Person to whom expenses are
advanced provides an undertaking to repay such advances if it is ultimately
determined that such Person is not entitled to indemnification; and provided,
further, that any determination required to be made with respect to whether an
officer’s or director’s conduct complies with the standards set forth under the
DGCL and the Company’s certificate of incorporation and by-laws shall be made by
independent counsel selected by the Surviving Corporation.
 
(b) Any Indemnified Party wishing to claim indemnification under
Section 6.11(a), upon learning of any such claim, action, suit, proceeding or
investigation, shall promptly notify Parent thereof, but the failure to so
notify shall not relieve the Surviving Corporation of any liability it may have
to such Indemnified Party except to the extent such failure prejudices Parent or
any of its Subsidiaries.  In the event of any such claim, action, suit,
proceeding or investigation (whether arising before or after the Effective
Time), (i) the Surviving Corporation shall have the right to assume the defense
thereof and the Surviving Corporation shall not be liable to such Indemnified
Parties for any fees and expenses of other counsel or any other expenses
incurred by such Indemnified Parties in connection with the defense thereof,
except that if the Surviving Corporation elects not to assume such defense or
counsel for the Indemnified Parties advises that there are issues which present
conflicts of interest between the Surviving Corporation and the Indemnified
Parties, the Indemnified Parties may retain counsel satisfactory to them, and
the Surviving Corporation shall pay all reasonable fees and expenses of such
counsel for the Indemnified Parties promptly as statements therefor are
received; provided that the Surviving Corporation shall be obligated pursuant to
this Section 6.11(b) to pay for only one firm of counsel for all Indemnified
Parties in any jurisdiction unless the use of one counsel for such Indemnified
Parties would present such counsel with a conflict of interest; provided that
the fewest number of counsels necessary to avoid conflicts of interest shall be
used; (ii) the Indemnified Parties will cooperate with the Surviving Corporation
in the defense of any such matter, and (iii) the Surviving Corporation shall not
be liable for any settlement effected without its prior written consent; and
provided, further, that the Surviving Corporation shall not have any obligation
hereunder to any Indemnified Party if and when a court of competent jurisdiction
shall ultimately determine, and such determination shall have become final, that
the indemnification of such Indemnified Party in the manner contemplated hereby
is prohibited by applicable Law.
 
(c) Prior to the Effective Time, the Company shall and, if the Company is unable
to, Parent shall cause the Surviving Corporation as of the Effective Time to
obtain and fully pay for “tail” insurance policies with a claims period of at
least six years from and after the Effective Time from one or more insurance
carriers with the same or better credit rating as the Company’s current
insurance carrier with respect to directors’ and officers’ liability insurance
and fiduciary liability insurance (collectively, “D&O Insurance”) with benefits
and levels of coverage at least as favorable as the Company’s existing policies
with respect to matters existing or occurring at or prior to the Effective Time
(including in connection with this Agreement or the transactions or actions
contemplated hereby); provided, however, that in no event shall the Company
expend for such policies a premium amount in excess of the amount set forth in
Section 6.11(c) of the Company Disclosure Letter.  If the Company and the
Surviving Corporation for any reason fail to obtain such “tail” insurance
policies as of the Effective Time, the Surviving Corporation shall, and Parent
shall cause the Surviving Corporation to, continue to maintain in effect for a
period of at least six years from and after the Effective Time the D&O Insurance
in place as of the date of this Agreement with benefits and levels of coverage
at least as favorable as provided in the Company’s existing policies as of the
date of this Agreement, or the Surviving Corporation shall, and Parent shall
cause the Surviving Corporation to, use reasonable best efforts to purchase
comparable D&O Insurance for such six-year period with benefits and levels of
coverage at least as favorable as provided in the Company’s existing policies as
of the date of this Agreement; provided, however, that in no event shall Parent
or the Surviving Corporation be required to expend for such policies an annual
premium amount in excess of 300% of the annual premium currently paid by the
Company for such insurance; and provided, further, that if the annual premium of
such insurance coverage exceed such amount, the Surviving Corporation shall
obtain a policy with the greatest coverage available for a cost not exceeding
such amount.
 
(d) Parent agrees to cause the Surviving Corporation to fulfill its obligations
set forth in this Section 6.11.  If Parent or the Surviving Corporation or any
of their respective successors or assigns (i) shall consolidate with or merge
into any other corporation or entity and shall not be the continuing or
surviving corporation or entity of such consolidation or merger or (ii) shall
transfer all or substantially all of its properties and assets to any
individual, corporation or other entity, then, and in each such case, proper
provisions shall be made so that the successors and assigns of Parent or the
Surviving Corporation shall assume all of the obligations set forth in this
Section 6.11.
 
(e) The provisions of this Section 6.11 are intended to be for the benefit of,
and shall be enforceable by, each of the Indemnified Parties.
 
(f) The rights of the Indemnified Parties under this Section 6.11 shall be in
addition to any rights such Indemnified Parties may have under the certificate
of incorporation or by-laws of the Company or any of its Subsidiaries, or under
any applicable Contracts or Laws.
 
6.12. Treatment of Convertible Notes
 
.
 
(a) Prior to the Effective Time, the Company shall take all necessary actions in
accordance with the terms of the Convertible Notes Indenture, including the
giving of any notices that may be required in connection with any repurchases or
conversions of Convertible Notes occurring as a result of the transactions
contemplated by this Agreement constituting a “Fundamental Change” and/or
“Make-Whole Fundamental Change” as such terms are defined in the Convertible
Notes Indenture, and delivery of any supplemental indentures, legal opinions,
officers certificates or other documents or instruments required in connection
with the consummation of the Merger.
 
(b) The Company shall ensure compliance with and discharge of the obligations of
the Company and its Subsidiaries under the Convertible Notes Indenture in
accordance with the terms thereof, including the provision that, at the
Effective Time, each outstanding Convertible Note shall no longer be convertible
into Shares and shall be convertible solely into the total Per Share Merger
Consideration and other payments under this Agreement that the holder of such
Convertible Note would have been entitled to receive pursuant to the Merger if
such holder had converted such Convertible Note immediately prior to the
Effective Time.
 
(c) Upon the written request of Parent, the Company shall execute and deliver,
or cause to be executed and delivered, at the Closing, any other supplemental
indentures, legal opinions, officers certificates or other documents or
instruments (in form and substance reasonably acceptable to the Company)
required for the due assumption of the Company’s outstanding debt, guarantees,
securities and other agreements to the extent required by the terms of such
debt, guarantees, securities or other agreements.
 
6.13. Parent Vote
 
.  Parent shall vote (or consent with respect to) or cause to be voted (or a
consent to be given with respect to) any Shares and any shares of common stock
of Merger Sub beneficially owned by it or any of its Subsidiaries or with
respect to which it or any of its Subsidiaries has the power (by agreement,
proxy or otherwise) to cause to be voted (or to provide a consent), in favor of
the adoption and approval of this Agreement at any meeting of stockholders of
the Company or Merger Sub, respectively, at which this Agreement shall be
submitted for adoption and approval and at all adjournments or postponements
thereof (or, if applicable, by any action of stockholders of either the Company
or Merger Sub by consent in lieu of a meeting).
 
6.14. Regulatory Status
 
.
 
(a) The Company and each of its Subsidiaries agrees to use commercially
reasonable efforts to (i) cure no later than the Effective Time any violations
and defaults by any of them under any applicable FCC Rules and FAA Rules,
(ii) substantially comply with the terms of any FCC Licenses, the FCC Rules and
the FAA Rules, (iii) file or cause to be filed with the FCC and the FAA all
reports and other filings required to be filed by the Company under applicable
FCC Rules and FAA Rules and (iv) take all reasonable actions requested in
writing by Parent on or before the Closing Date (provided that no such action
shall be required if it would require the Company or any of its Subsidiaries to
take or refrain from taking any action or to agree to any restriction or
condition with respect to any of their respective assets or operations, in each
case that would take effect prior to the Effective Time) for each of them to be
in compliance upon the consummation of the Closing with the provisions of
Sections 271 and 272 of the Communications Act (including any orders issued by
the FCC interpreting or implementing such provisions).
 
(b) During the period from the date of this Agreement to the Closing, the
Company and its Subsidiaries shall use their reasonable best efforts to (i) take
all actions reasonably necessary to maintain and preserve the FCC Licenses and
Other Company Licenses and (ii) refrain from taking any action that would
reasonably be expected to cause the FCC or any other Governmental Entities with
jurisdiction over the Company or any of its Subsidiaries to institute
proceedings for the suspension, revocation or adverse modification of any FCC
Licenses or Other Company Licenses.
 
6.15. Potential Sale of Interests
 
.
 
(a) Between the date of this Agreement and the Effective Time, to the extent
reasonably requested by Parent, the Company shall, and shall cause its
Subsidiaries to, cooperate with Parent to facilitate the disposition immediately
prior to, at or after the Effective Time of certain assets or ownership
interests held by the Company or any of its Subsidiaries (such assets or
interests being “Potential Sale Interest”).  To the extent reasonably requested
by Parent, the Company shall, and shall cause its Subsidiaries to, use its
reasonable best efforts to (a) permit Persons whom Parent identifies to the
Company as potential purchasers of a Potential Sale Interest to conduct (and
cooperate with such Persons’) reasonable investigations with respect to such
Potential Sale Interest (provided that any such Person executes and delivers to
the Company a confidentiality agreement containing customary terms), (b) comply
with any applicable right of first refusal, right of first offer, right of
approval or similar provisions that may be applicable to a proposed transfer of
a Potential Sale Interest, (c) deliver such notices, make such filings and
execute such Contracts relating to the disposition of Potential Sale Interests
as may be reasonably requested by Parent and (d) reasonably assist Parent in
connection with any process undertaken by Parent to dispose of any Potential
Sale Interest, including by entering into confidentiality agreements on
customary terms; provided that neither the Company nor any of its Subsidiaries
shall be required to execute any such Contract under which the Company or any of
its Subsidiaries may be required to dispose of any Potential Sale Interest other
than immediately prior to, at or after the Effective Time, or to agree to
restrictions on their businesses or operations, or payment of money or other
consideration, prior to the Effective Time.  Parent shall be permitted to
identify potential purchasers of Potential Sale Interests and negotiate any
Contracts with respect to dispositions of Potential Sale Interests; provided
that the Company may (and, to the extent reasonably requested by Parent, shall)
participate in such negotiations.  If the Effective Time does not occur, Parent
shall reimburse the Company for the reasonable, documented out of pocket fees
and expenses of the Company and its Subsidiaries expended in complying with this
Section 6.15(a).
 
(b) The Company shall use its reasonable best efforts to dispose of its and its
Subsidiaries’ interests in PRWireless, LLC and Flat Wireless, LLC promptly
following the date of this Agreement.  Such dispositions shall be on
commercially reasonable terms.  The Company shall keep Parent reasonably
apprised of the disposal process and the Company shall consider in good faith
Parent’s views as to the disposal process.  Notwithstanding anything in this
agreement, the Company and its Subsidiaries’ interest in PRWireless, LLC and
Flat Wireless, LLC shall not be considered Potential Sale Interests.
 
6.16. CVR Arrangements
 
.
 
(a) Licenseco.  As promptly as practicable after the date of this Agreement, the
Company shall form a wholly owned subsidiary (“Licenseco”), which shall be a
corporation and shall have organizational documents that are identical to the
organizational documents of Merger Sub, other than for ministerial
differences.  Prior to the Effective Time, the Company shall contribute to
Licenseco the license granted by the FCC having the call sign WQJQ707 (the
“License”) and shall obtain all necessary approvals from Governmental Entities
to do so, including effectuation of the CVR Agreement, as promptly as
practicable after the date of this Agreement.
 
(b) Appointment of Stockholders’ Representative.  For purposes of (i)
negotiating and settling matters with respect to the Contingent Value Rights and
(ii) taking any and all actions necessary or appropriate in the judgment of the
Stockholders’ Representative on behalf of the holders of Contingent Value Rights
in connection with this Agreement (as it relates to Contingent Value Rights) and
the CVR Agreement (including engaging counsel, accountants or other advisors and
executing any agreements, certificates, statements, notices, approvals,
extensions, waivers, undertakings, amendments and other documents required or
permitted to be given in connection with the foregoing, in each case to the
extent permitted by the CVR Agreement), the Stockholders’ Representative is
hereby appointed, authorized and empowered to be the exclusive representative,
agent and attorney-in-fact of the holders of Contingent Value Rights, with full
power of substitution, to make all decisions and determinations and to act (or
not act) and execute, deliver and receive all agreements, documents, instruments
and consent on behalf of and as agent for the holders of the Contingent Value
Rights at any time in connection with, and that may be necessary or appropriate
to accomplish the intent and implement the provisions of this Agreement (as it
relates to the Contingent Value Rights) and the CVR Agreement, and to facilitate
the consummation of the transactions contemplated hereby (as it relates to the
Contingent Value Rights) and thereby.  By executing this Agreement, the
Stockholders’ Representative accepts such appointment, authority and
power.  Without limiting the generality of the foregoing, the Stockholders’
Representative shall have the power to take any of the following actions on
behalf of the holders of the Contingent Value Rights: to give and receive
notices, communications and consents under this Agreement (as it relates to the
Contingent Value Rights) and the CVR Agreement on behalf of the holders of
Contingent Value Rights; to negotiate, enter into settlements and compromises
of, resolve and comply with Law and other orders or awards of third-party
intermediaries with respect to any disputes arising under the CVR Agreement; and
to make, execute, acknowledge and deliver all such other agreements, guarantees,
orders, receipts, endorsements, notices, requests, instructions, certificates,
stock powers, letters and other writings, and, in general, to do any and all
things and to take any and all action that the Stockholders’ Representative, in
its sole and absolute discretion, may consider necessary or proper or convenient
in connection with or to carry out the activities described in this Section
6.16, in each case except as limited by the CVR Agreement.  The Company shall
cause the Stockholders’ Representative to take all actions with respect to the
Stockholders’ Representative necessary to permit the transactions contemplated
hereby to be consummated as promptly as practicable after the date of this
Agreement, including making and obtaining all Regulatory Approvals.
 
(c) Authority.  The adoption of this Agreement by the Requisite Company Vote
shall constitute the appointment of the Stockholders’ Representative and
ratification of the Stockholders’ Representative authority by each stockholder
and future holder of Contingent Value Rights and such appointment is coupled
with an interest and may not be revoked in whole or in part (including upon the
death or incapacity of any stockholder). Such appointment shall be binding upon
the heirs, executors, administrators, estates, personal representatives,
officers, directors, security holders, successors and assigns of each
stockholder and holder of Contingent Value Rights. All decisions of the
Stockholders’ Representative shall be final and binding on all of the holders of
Contingent Value Rights, and no holder of Contingent Value Rights, shall have
the right to object, dissent, protest or otherwise contest the same. Parent
shall be entitled to rely upon, without independent investigation, any act,
notice, instruction or communication from the Stockholders’ Representative and
any document executed by the Stockholders’ Representative on behalf of any
holder of Contingent Value Rights and shall be fully protected in connection
with any action or inaction taken or omitted to be taken in reliance thereon by
Parent absent willful misconduct by Parent. The Stockholders’ Representative
shall not be responsible for any loss suffered by, or liability of any kind to,
the stockholders or holders of Contingent Value Rights arising out of any act
done or omitted by the Stockholders’ Representative in connection with the
acceptance or administration of the Stockholders’ Representative’s duties
hereunder or otherwise in connection with this Agreement.
 
(d) Execution of CVR Agreement.  At or prior to the Closing, the Company shall,
and shall cause the Stockholders’ Representative to, execute and deliver to
Parent the CVR Agreement. If the Stockholders’ Representative shall fail to
execute and deliver to Parent any such documents, then the Company shall cause
the Stockholders’ Representative to be removed and shall appoint a successor
Stockholders’ Representative. At or prior to the Closing, Parent shall execute
and deliver the CVR Agreement to the Company and the Stockholders’
Representative.
 
(e) Registration of Contingent Value Rights.  Parent and the Company shall
cooperate, including by making changes to the form of CVR Agreement attached
hereto as Exhibit B, as necessary to ensure that the Contingent Value Rights are
not subject to registration under the Securities Act, the Exchange Act or any
applicable state securities or “blue sky” laws.
 
6.17. Certain Contracts.
 
  If Parent requests in writing, Parent and the Company shall cooperate and use
their commercially reasonable efforts to cause one or more of the Contracts
listed on Section 6.17 of the Company Disclosure Letter to be amended or
terminated effective as of the Effective Time.  If Parent makes such request,
Parent will discuss with the applicable vendor taking necessary actions to
combine the rights and obligations in the Company’s Contract with such vendor
with Parent’s (or its Affiliates’) rights and obligations under their analogous
contract, agreement or understanding with the vendor and Company will execute
amendments to its or its Affiliate’s contract with such vendor, such amendments
to be effective as of the Effective Time.
 
6.18. Control of Operations
 
.  Nothing contained in this Agreement shall be deemed to give Parent or the
Company, directly or indirectly, the right to control or direct the operations
of the other prior to the Effective Time.  Prior to the Effective Time, each of
Parent and the Company shall exercise, consistent with the terms and conditions
of this Agreement, complete control and supervision over its respective
operations.
 
6.19. Other Actions by the Company
 
.
 
(a) Rights.  Prior to the Effective Time, the board of directors of the Company
shall take all necessary action to cause the Rights to cease to be outstanding
as of the Effective Time and to terminate the Rights Agreement, effective
immediately as of the Effective Time, without payment of any consideration in
respect thereof.
 
(b) Takeover Statutes.  If any Takeover Statute is or may become applicable to
the Merger or the other transactions contemplated by this Agreement, the Company
and its board of directors shall grant such approvals and take such actions as
are necessary so that such transactions may be consummated as promptly as
practicable on the terms contemplated by this Agreement and otherwise act to
eliminate or minimize the effects of such statute or regulation on such
transactions.
 
(c) Section 16 Matters.  The Board of Directors of the Company shall, prior to
the Effective Time, take all such actions as may be necessary or appropriate to
cause the transactions contemplated by this Agreement and any other dispositions
of equity securities of the Company (including derivative securities) in
connection with the transactions contemplated by this Agreement by each
individual who is a director or executive officer of the Company to be exempt
under Rule 16b-3 promulgated under the Exchange Act.
 
ARTICLE VII                                
 
 
 
CONDITIONS
 
7.1. Conditions to Each Party’s Obligation to Effect the Merger
 
.  The respective obligation of each party to effect the Merger is subject to
the satisfaction or waiver at or prior to the Effective Time of each of the
following conditions:
 
(a) Stockholder Approval.  This Agreement shall have been duly adopted by
holders of Shares constituting the Requisite Company Vote.
 
(b) HSR.  The waiting period applicable to the consummation of the Merger under
the HSR Act shall have expired or been earlier terminated.
 
(c) FCC.  All required consents of the FCC to the transactions contemplated by
this Agreement shall have been obtained (the “FCC Consent”).
 
(d) Litigation.  No court or other Governmental Entity of competent jurisdiction
shall have enacted, issued, promulgated, enforced or entered any Law (whether
temporary, preliminary or permanent) that is in effect and restrains, enjoins or
otherwise prohibits consummation of the Merger or the other transactions
contemplated by this Agreement (collectively, an “Order”).
 
7.2. Conditions to Obligations of Parent and Merger Sub
 
.  The obligations of Parent and Merger Sub to effect the Merger are also
subject to the satisfaction or waiver by Parent at or prior to the Effective
Time of the following conditions:
 
(a) Representations and Warranties.  (i) The representations and warranties of
the Company set forth in Section 5.1(h)(i) (Absence of Certain Changes) shall be
true and correct as of the date of this Agreement and as of the Closing Date as
though made on and as of such date and time; (ii) the representations and
warranties of the Company set forth in Section 5.1(b) (Capital Structure),
5.1(c) (Corporate Authority; Approval and Fairness), 5.1(e)(iv) (Company
Reports; Financial Statements), 5.1(o) (Takeover Statutes) and 5.1(t) (Rights
Agreement) shall be true and correct in all material respects as of the date of
this Agreement and as of the Closing Date as though made on and as of such date
and time; and (iii) the representations and warranties of the Company set forth
in this Agreement (other than those set forth in clauses (i) and (ii)) shall be
true and correct as of the date of this Agreement and as of the Closing Date as
though made on and as of such date and time (except to the extent that any such
representation and warranty expressly speaks as of an earlier date, in which
case such representation and warranty shall be true and correct as of such
earlier date); provided, however, that notwithstanding anything herein to the
contrary, the condition set forth in this Section 7.2(a)(iii) shall be deemed to
have been satisfied unless the failure of such representations and warranties of
the Company to be so true and correct, individually or in the aggregate, has had
or would reasonably be likely to have a Material Adverse Effect (without giving
effect to any “Material Adverse Effect,” “materiality” or similar qualifications
contained therein); and (iv) Parent shall have received at the Closing a
certificate signed on behalf of the Company by an executive officer of the
Company to the effect that such executive officer has read this Section 7.2(a)
and the conditions set forth in this Section 7.2(a) have been satisfied.
 
(b) Performance of Obligations of the Company.  The Company shall have performed
in all material respects all obligations required to be performed by it under
this Agreement at or prior to the Closing Date, and Parent shall have received a
certificate signed on behalf of the Company by an executive officer of the
Company to such effect.
 
(c) No Restraints.  There shall not be instituted or pending any suit, action or
proceeding in which a Governmental Entity of competent jurisdiction is seeking
(i) an Order or (ii) except as where the relief sought or expected to be
obtained would not, individually or the aggregate, reasonably be expected to
result in an Adverse Regulatory Condition, to (A) prohibit, limit, restrain or
impair Parent’s ability to own or operate or to retain or change all or any
portion of the assets, licenses, operations, rights, product lines, businesses
or interest therein of the Company or its Subsidiaries or other Affiliates from
and after the Effective Time or any of the assets, licenses, operations, rights,
product lines, businesses or interest therein of Parent or its Subsidiaries
(including by requiring any sale, divestiture, transfer, license, lease,
disposition of or encumbrance or hold separate arrangement with respect to any
such assets, licenses, operations, rights, product lines, businesses or interest
therein) or (B) prohibit or limit Parent’s ability to vote, transfer, receive
dividends or otherwise exercise full ownership rights with respect to the stock
of the Surviving Corporation, and no Governmental Entity of competent
jurisdiction shall have enacted, issued, promulgated, enforced or entered any
Law deemed applicable to the Merger individually or in the aggregate resulting
in, or that is reasonably likely to result in, any of the foregoing.
 
(d) Regulatory Approvals.  The FCC Consent shall have been obtained by Final
Order.  All Other Regulatory Approvals shall have been made or obtained (as the
case may be).  All Regulatory Approvals that have been made or obtained shall
have been made or obtained (as the case may be) without the imposition,
individually or in the aggregate, of any Adverse Regulatory Condition, other
than any Adverse Regulatory Condition agreed to specifically in writing by
Parent in connection with the Merger and the other transactions contemplated by
this Agreement, it being understood that no Order of a Governmental Entity shall
be deemed to constitute such a writing.  For purposes of this Agreement,
(i) “Final Order” means an action or decision that has been granted as to which
(A) no request for a stay or any similar request is pending, no stay is in
effect, the action or decision has not been vacated, reversed, set aside,
annulled or suspended and any deadline for filing such a request that may be
designated by statute or regulation has passed; (B) no petition for rehearing or
reconsideration or application for review is pending and the time for the filing
of any such petition or application has passed; (C) no Governmental Entity has
undertaken to reconsider the action on its own motion and the time within which
it may effect such reconsideration has passed; and (D) no appeal is pending
(including other administrative or judicial review) or in effect and any
deadline for filing any such appeal that may be specified by statute or rule has
passed; provided that, in any such case under (A), (B), (C) or (D), such
circumstance could reasonably be expected to result in vacating, reversing,
setting aside, annulling, suspending or modifying such action or decision (in
the case of any modification in a manner that would impose any term, condition
or consequence that would, individually or in the aggregate, reasonably be
likely to have or result in an Adverse Regulatory Condition); (ii) “Other
Regulatory Approvals” means (A) the notices and/or filings listed set forth on
Section 5.2(c)(i)(D) of the Parent Disclosure Letter and (B) all Regulatory
Approvals (other than those contemplated by Section 7.1(b) or Section 7.1(c)),
other than notices, reports and other filings, the failure of which to make or
obtain would not reasonably be likely to have, individually or in the aggregate,
(1) a Material Adverse Effect (without regard to the exceptions listed in
clauses (A) through (F) of the definition of Material Adverse Effect) or (2) an
adverse effect on the financial condition, properties, assets, liabilities,
business or results of operations of Parent and its Subsidiaries (other than the
Company and its Subsidiaries); and (iii) “Regulatory Approvals” means all
notices, reports and other filings required to be made prior to the Effective
Time by the Company or Parent or any of their respective Subsidiaries with, and
all consents, registrations, approvals, permits, clearances and authorizations
required to be obtained prior to the Effective Time by the Company or Parent or
any of their respective Subsidiaries from, any Governmental Entity in connection
with this Agreement and the consummation of the transactions contemplated by
this Agreement.
 
(e) No Material Adverse Effect.  Since the date of this Agreement, there shall
not have occurred any change, event, circumstances or development that has had,
or would reasonably be likely to have, a Material Adverse Effect.
 
(f) Sale of Interests.  The Company shall have consummated the sales of its
ownership interests in PRWireless, LLC and Flat Wireless, LLC.
 
(g) Contingent Value Rights.  The Company and the Stockholders’ Representative
shall have executed and delivered to Parent and Merger Sub the CVR
Agreement.  No filings and/or notices shall be required to be made and no
consents, registrations, approvals, permits or authorizations shall be required
to be obtained under any federal or state securities or “blue sky” laws by the
Company, Parent or Merger Sub with respect to the Contingent Value Rights that
have not been made or obtained.
 
7.3. Conditions to Obligation of the Company
 
.  The obligation of the Company to effect the Merger is also subject to the
satisfaction or waiver by the Company at or prior to the Effective Time of the
following conditions:
 
(a) Representations and Warranties.  (i) The representations and warranties of
Parent set forth in this Agreement shall be true and correct in all material
respects as of the date of this Agreement and as of the Closing Date as though
made on and as of such date and time (except to the extent that any such
representation and warranty expressly speaks as of an earlier date, in which
case such representation and warranty shall be true and correct as of such
earlier date), and (ii) the Company shall have received at the Closing a
certificate signed on behalf of Parent by an executive officer of Parent to the
effect that such executive officer has read this Section 7.3(a) and the
conditions set forth in this Section 7.3(a) have been satisfied.
 
(b) Performance of Obligations of Parent and Merger Sub.  Each of Parent and
Merger Sub shall have performed in all material respects all obligations
required to be performed by it under this Agreement at or prior to the Closing
Date, and the Company shall have received a certificate signed on behalf of
Parent and Merger Sub by an executive officer of Parent to such effect.
 
(c) Contingent Value Rights.  Parent shall have executed and delivered to the
Company the CVR Agreement.  No filings and/or notices shall be required to be
made and no consents, registrations, approvals, permits or authorizations shall
be required to be obtained under any federal or state securities or “blue sky”
laws by the Company, Parent or Merger Sub with respect to the Contingent Value
Rights that have not been made or obtained.
 
7.4. Frustration of Closing Conditions
 
.  None of the Company, Parent or Merger Sub may rely on the failure of any
condition set forth in Section 7.2(a), (b), (c), (d) or (e), as the case may be,
to be satisfied if such failure was caused by such party’s breach of any
covenant contained in this Agreement.
 
ARTICLE VIII                                
 
 
 
TERMINATION
 
8.1. Termination by Mutual Consent
 
.  This Agreement may be terminated and the Merger may be abandoned at any time
prior to the Effective Time, whether before or after the adoption of this
Agreement by the stockholders of the Company referred to in Section 7.1(a), by
mutual written consent of the Company and Parent.
 
8.2. Termination by Either Parent or the Company
 
.  This Agreement may be terminated by written notice and the Merger may be
abandoned at any time prior to the Effective Time by either Parent or the
Company if:
 
(a) the Merger shall not have been consummated by July 11, 2014 (as may be
extended, the “Termination Date”), except that if, as of the business day
preceding the Termination Date (without any extension thereto), the conditions
set forth in any of Section 7.1(b), 7.1(c) or 7.2(d) have not been satisfied or
waived, then either Parent or the Company may by written notice extend the
Termination Date to January 11, 2015;
 
(b) the adoption of this Agreement by the stockholders of the Company referred
to in Section 7.1(a) shall not have been obtained at the Stockholders Meeting or
at any adjournment, recess or postponement of the Stockholders Meeting in
accordance with this Agreement at which a vote on the adoption of this Agreement
was taken; or
 
(c) any Order permanently restraining, enjoining or otherwise prohibiting
consummation of the Merger shall become final and non-appealable (whether before
or after the adoption of this Agreement by the stockholders of the Company
referred to in Section 7.1(a)).
 
8.3. Termination by the Company
 
.  This Agreement may be terminated and the Merger may be abandoned by the
Company if there has been a breach of any representation, warranty, covenant or
agreement made by Parent or Merger Sub in this Agreement, or any such
representation and warranty shall have become untrue after the date of this
Agreement, such that Section 7.3(a) or 7.3(b) would not be satisfied and such
breach or condition is not curable or, if curable, is not cured within the
earlier of (i) thirty (30) days after written notice thereof is given by the
Company to Parent and (ii) the Termination Date.
 
8.4. Termination by Parent
 
.  This Agreement may be terminated and the Merger may be abandoned at any time
prior to the Effective Time by Parent if:
 
(a) the board of directors of the Company shall have (i) failed to include the
Company Recommendation in the Proxy Statement or (ii) made a Change of
Recommendation;
 
(b) at any time following receipt of an Acquisition Proposal, the board of
directors of the Company shall have failed to reaffirm its approval or
recommendation of this Agreement and the Merger as promptly as practicable (but
in any event within six (6) business days after receipt of any written request
to do so from Parent);
 
(c) a tender offer or exchange offer for outstanding Shares shall have been
publicly disclosed (other than by Parent or an Affiliate of Parent) and, prior
to the earlier of (i) the day prior to the date of the Stockholders Meeting or
the day prior to the date of any adjournment, recess or postponement of the
Stockholders Meeting, as the case may be, and (ii) eleven (11) business days
after the commencement of such tender or exchange offer pursuant to Rule 14d-2
under the Exchange Act, the board of directors of the Company fails to recommend
unequivocally against acceptance of such offer; or
 
(d) there has been a breach of any representation, warranty, covenant or
agreement made by the Company in this Agreement, or any such representation and
warranty shall have become untrue after the date of this Agreement, such that
Section 7.2(a) or 7.2(b) would not be satisfied and such breach or condition is
not curable or, if curable, is not cured within the earlier of (i) thirty (30)
days after written notice thereof is given by Parent to the Company and (ii) the
Termination Date.
 
8.5. Effect of Termination and Abandonment
 
 
 
(a) Except as provided in Section 8.5(b), in the event of termination of this
Agreement and the abandonment of the Merger pursuant to this Article VIII, this
Agreement shall become void and of no effect with no liability to any Person on
the part of any party hereto (or of any of its Representatives or Affiliates);
provided, however, and notwithstanding anything in the foregoing to the
contrary, that (i) no such termination shall relieve any party hereto of any
liability or damages to the other party hereto resulting from any material
breach of this Agreement and (ii) the provisions set forth in the last sentence
of Section 6.15(a), this Section 8.5 and the second sentence of Section 9.1
shall survive the termination of this Agreement.
 
(b) In the event that:
 
(i) (A) this Agreement is terminated (1) by either the Company or Parent
pursuant to Section 8.2(a) or Section 8.2(b), or (2) by Parent pursuant to
Section 8.4(d), (B) a bona fide Acquisition Proposal shall have been made to the
Company or any of its Subsidiaries or any of its stockholders or any Person
shall have publicly announced an intention (whether or not conditional) to make
an Acquisition Proposal with respect to the Company or any of its Subsidiaries
(and such Acquisition Proposal or publicly announced intention shall not have
been publicly withdrawn without qualification (x) at least thirty (30) business
days prior to the date of termination, with respect to any termination pursuant
to Section 8.2(a), and (y)  at least ten (10) business days prior to the date of
the Stockholders Meeting, with respect to termination pursuant to
Section 8.2(b)), and (C) within twelve (12) months after such termination,
(1) the Company or any of its Subsidiaries shall have entered into an
Alternative Acquisition Agreement with respect to, or shall have consummated or
shall have approved or recommended to the Company’s stockholders or otherwise
not opposed, an Acquisition Proposal (substituting “50%” for “15%” in the
definition of “Acquisition Proposal”) or (2) there shall have been consummated
an Acquisition Proposal; provided that for purposes of this Agreement, an
Acquisition Proposal shall not be deemed to have been “publicly withdrawn” by
any Person if, within twelve (12) months after such termination, the Company or
any of its Subsidiaries shall have entered into an Alternative Acquisition
Agreement (other than a confidentiality agreement) with respect to, or shall
have consummated or shall have approved or recommended to the Company’s
stockholders or otherwise not opposed, an Acquisition Proposal made by or on
behalf of such Person or any of its Affiliates;
 
(ii) this Agreement is terminated by Parent pursuant to Section 8.4 (other than
pursuant to Section 8.4(d)); or
 
(iii) this Agreement is terminated by the Company pursuant to Section 8.2(b)
and, on or prior to the date of the Stockholders Meeting, any event giving rise
to Parent’s right to terminate pursuant to Section 8.4 (other than pursuant to
Section 8.4(d)) shall have occurred,
 
then the Company shall promptly, but in no event later than two (2) business
days after the date of such termination, pay Parent the applicable Termination
Fee, payable by wire transfer of same day funds.  As used in this Agreement,
“Termination Fee” means $46,300,000; provided, however, that in the event this
Agreement is terminated pursuant to Section 8.2(b) or Section 8.4(a), in each
case following a Change of Recommendation relating to an Intervening Event,
Termination Fee shall mean $71,245,000.
 
(c) In the event that (i) (x) this Agreement is terminated pursuant to
Section 8.2(a), Section 8.2(c) or Section 8.3 due, in the case of Section 8.3
only, to a breach that materially contributed to the failure of the conditions
in Section 7.1(b), Section 7.1(c), Section 7.1(d), Section 7.2(c) or Section
7.2(d) to be satisfied at the time of such termination or (y) at the time this
Agreement is terminated pursuant to any other Section, the Company had a right
to terminate this Agreement pursuant to Section 8.2(a), Section 8.2(c) or
Section 8.3 due, in the case of Section 8.3 only, to a breach that materially
contributed to the failure of the conditions in Section 7.1(b), Section 7.1(c),
Section 7.1(d), Section 7.2(c) or Section 7.2(d) to be satisfied, (ii) at the
time of such termination, one or more of the conditions in Section 7.1(b),
Section 7.1(c), Section 7.1(d), Section 7.2(c) or Section 7.2(d) has not been
satisfied or waived in writing, (iii) at the time of such termination, Parent
shall not have the right to terminate this Agreement pursuant to Section 8.2(b)
or Section 8.4 (other than Section 8.4(d)), and (iv) the Company shall not have
breached the obligations required to be performed by it under Section 6.2(a),
Section 6.3 or Section 6.4 in a manner that materially contributed to
Stockholders Meeting not having been convened as required by Section 6.4 and the
Company’s breach of this Agreement shall not have materially contributed to the
failure of the conditions in any of Section 7.1(b), Section 7.1(c), Section
7.1(d), Section 7.2(c) or Section 7.2(d) to be satisfied, then:  (A) upon the
written request of the Company delivered to Parent within thirty (30) days after
such termination, Parent shall, within five (5) business days after receiving
such request, cause AT&T Mobility LLC to enter into a domestic LTE roaming
agreement with Cricket substantially in the form set forth in Exhibit C (the
“Roaming Agreement”), (B) if Cricket enters into the Roaming Agreement, and
Parent so requests in writing within thirty (30) days following such entry, the
Company shall cause Cricket and Cricket License Company, LLC to enter into a
license purchase agreement with Parent substantially in the form set forth in
Exhibit D-1 (the “License Purchase Agreement”), providing for the purchase by
Parent of the assets on Exhibit D-2 (all assets set forth on Exhibit D-2, the
“Specified Assets”) for the “call” purchase price set forth on Exhibit D-2 and
(C) to the extent Parent does not request entry by the Company into a License
Purchase Agreement with respect to of the Specified Assets, then, if requested
by the Company in writing within sixty (60) days following the expiration of the
thirty (30) day period set forth in the preceding clause (B), Parent shall enter
into a License Purchase Agreement with respect to the Specified Assets, which
License Purchase Agreement providing for the purchase by Parent of such
Specified Assets for the “put” purchase price set forth on Exhibit D-2.  If a
sale of any Specified Assets to Parent is consummated pursuant to the terms of a
License Purchase Agreement, upon consummation of such sale Parent and Cricket
shall enter into a short term spectrum manager lease agreement in respect of the
transferred Specified Assets substantially in the form set forth in Exhibit E.
 
(d) The Company and Parent each acknowledge that the agreements contained in
Section 8.5(b) and 8.5(c) are an integral part of the transactions contemplated
by this Agreement, and that, without these agreements, the Company, Parent and
Merger Sub would not enter into this Agreement; accordingly, if the Company
fails to promptly pay the amount due pursuant to Section 8.5(b) or Parent fails
to perform its obligations set forth in Section 8.5(c), and, in order to obtain
such payment or performance, Parent or Merger Sub, or the Company, as
applicable, commences a suit that results in a judgment against the Company or
Parent, respectively, for the fee set forth in Section 8.5(b) or any portion of
such fee, or performance of the obligations set forth in Section 8.5(c), the
Company shall pay to Parent or Merger Sub (in the case of Section 8.5(b)), or
Parent shall pay to the Company (in the case of Section 8.5(c)), its costs and
expenses (including attorneys’ fees) in connection with such suit, together with
interest on the amount of the fee at the prime rate of Citibank, N.A. in effect
on the date such payment was required to be made from the date such payment was
required to be made through the date of payment.
 
ARTICLE IX                                
 
 
 
MISCELLANEOUS AND GENERAL
 
9.1. Survival
 
.  This Article IX and the agreements of the Company, Parent and Merger Sub
contained in Article III, Article IV and Sections 6.10 (Expenses) and
6.11 (Indemnification; Directors’ and Officers’ Insurance) shall survive the
consummation of the Merger.  This Article IX and the agreements of the Company,
Parent and Merger Sub contained in Section 6.10 (Expenses) and
Section 8.5 (Effect of Termination and Abandonment) and the Confidentiality
Agreements shall survive the termination of this Agreement.  All other
representations, warranties, covenants and agreements in this Agreement shall
not survive the consummation of the Merger or the termination of this Agreement.
 
9.2. Modification or Amendment
 
.  Subject to the provisions of applicable Law, at any time prior to the
Effective Time, the parties hereto may modify or amend this Agreement, by
written agreement executed and delivered by duly authorized officers of the
respective parties.
 
9.3. Waiver of Conditions
 
.  The conditions to each of the parties’ obligations to consummate the Merger
are for the sole benefit of such party and may be waived by such party in whole
or in part to the extent permitted by applicable Laws.
 
9.4. Counterparts
 
.  This Agreement may be executed in any number of counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
shall together constitute the same agreement.
 
9.5. GOVERNING LAW AND VENUE; WAIVER OF JURY TRIAL; SPECIFIC PERFORMANCE
 
.  (a) THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS SHALL BE
INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAW OF THE
STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES THEREOF TO
THE EXTENT THAT SUCH PRINCIPLES WOULD DIRECT A MATTER TO ANOTHER
JURISDICTION.  The parties hereby irrevocably submit to the personal
jurisdiction of the courts of the State of Delaware and the federal courts of
the United States of America located in the State of Delaware solely in respect
of the interpretation and enforcement of the provisions of this Agreement and of
the documents referred to in this Agreement, and in respect of the transactions
contemplated hereby, and hereby waive, and agree not to assert, as a defense in
any action, suit or proceeding for the interpretation or enforcement of this
Agreement or of any such document, that it is not subject thereto or that such
action, suit or proceeding may not be brought or is not maintainable in said
courts or that the venue thereof may not be appropriate or that this Agreement
or any such document may not be enforced in or by such courts, and the parties
hereto irrevocably agree that all claims relating to such action, proceeding or
transactions shall be heard and determined in such a Delaware state or federal
court.  The parties hereby consent to and grant any such court jurisdiction over
the person of such parties and, to the extent permitted by Law, over the subject
matter of such dispute and agree that mailing of process or other papers in
connection with any such action or proceeding in the manner provided in
Section 9.6 or in such other manner as may be permitted by Law shall be valid
and sufficient service thereof.
 
(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.5.
 
9.6. Notices
 
.  Any notice, request, instruction or other document to be given hereunder by
any party to the others shall be in writing and delivered personally or sent by
registered or certified mail, postage prepaid, by facsimile or overnight
courier:
 
If to Parent or Merger Sub:
 
AT&T Inc.
 
One AT&T Plaza
 
208 South Akard Street, Suite 3702
 
Dallas, Texas 75202
 
Attention:                      D. Wayne Watts
 
Fax:  (214) 746-2103
 
 
 
with a copy to
 
Sullivan & Cromwell LLP
1888 Century Park East, Suite 2100
Los Angeles, CA  90067
Attention:                      Eric M. Krautheimer
Fax: (310) 712-8800
 
and
 
Sullivan & Cromwell LLP
125 Broad Street
New York, NY 10004
Attention:                      Joseph B. Frumkin
Fax:  (212) 558-3588
 
If to the Company:
 
Leap Wireless International, Inc.
5887 Copley Drive
San Diego, California 92111
Attention:                      Chief Legal Officer
Fax:  (858) 882-6080
 
with a copy to
 
Wachtell, Lipton, Rosen & Katz
51 West 52nd St.
New York, NY 10019
Attention:  David E. Shapiro
Gordon S. Moodie
 
fax:  (212) 403-2000
 
If to the Stockholders’ Representative:
 
Laser, Inc.
c/o Leap Wireless International, Inc.
5887 Copley Drive
San Diego, California 92111
Attention:                      Chief Legal Officer
Fax:  (858) 882-6080
 
with a copy to
 
Wachtell, Lipton, Rosen & Katz
51 West 52nd St.
New York, NY 10019
Attention:  David E. Shapiro
Gordon S. Moodie
 
Fax:  (212) 403-2000
 
or to such other persons or addresses as may be designated in writing by the
party to receive such notice as provided above.  Any notice, request,
instruction or other document given as provided above shall be deemed given to
the receiving party upon actual receipt, if delivered personally; three (3)
business days after deposit in the mail, if sent by registered or certified
mail; upon confirmation of successful transmission if sent by facsimile
(provided that if given by facsimile such notice, request, instruction or other
document shall be followed up within one (1) business day by dispatch pursuant
to one of the other methods described herein); or on the next business day after
deposit with an overnight courier, if sent by an overnight courier.
 
9.7. Entire Agreement
 
.  This Agreement (including any exhibits hereto), the Company Disclosure
Letter, the Parent Disclosure Letter and the Non-Disclosure Agreement, dated
June 7, 2013, between AT&T Services, Inc., the Company and Cricket and the Clean
Team Confidentiality Agreement, dated as of June 13, 2013, between AT&T
Services, Inc. and the Company (collectively, the “Confidentiality Agreements”),
constitute the entire agreement and supersede all other prior agreements,
understandings, representations and warranties both written and oral, among the
parties, with respect to the subject matter of this Agreement.  No party shall
be bound by, or be liable for, any alleged representation, promise, inducement
or statement of intention not contained herein.
 
9.8. No Third Party Beneficiaries
 
.  Except as provided in Section 6.11 (Indemnification; Directors’ and Officers’
Insurance), Parent and the Company hereby agree that their respective
representations, warranties and covenants set forth herein are solely for the
benefit of the other party hereto, in accordance with and subject to the terms
of this Agreement, and this Agreement is not intended to, and does not, confer
upon any Person other than the parties hereto any rights or remedies hereunder,
including the right to rely upon the representations and warranties set forth
herein.  The parties hereto further agree that the rights of third party
beneficiaries under Section 6.11 shall not arise unless and until the Effective
Time occurs.
 
9.9. Obligations of Parent and of the Company
 
.  Whenever this Agreement requires a Subsidiary of Parent to take any action,
such requirement shall be deemed to include an undertaking on the part of Parent
to cause such Subsidiary to take such action.  Whenever this Agreement requires
a Subsidiary of the Company to take any action, such requirement shall be deemed
to include an undertaking on the part of the Company to cause such Subsidiary to
take such action and, after the Effective Time, on the part of the Surviving
Corporation to cause such Subsidiary to take such action.
 
9.10. Transfer Taxes
 
.  All transfer, documentary, sales, use, stamp, registration and other such
Taxes and fees (including penalties and interest) incurred in connection with
the Merger shall be paid by Parent and Merger Sub when due, and Parent and
Merger Sub will indemnify the Company against liability for any such Taxes.
 
9.11. Severability
 
.  The provisions of this Agreement shall be deemed severable and the invalidity
or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions of this Agreement.  If any provision of
this Agreement, or the application of such provision to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application of
such provision, in any other jurisdiction.
 
9.12. Interpretation; Construction
 
.  (a)  The table of contents and headings herein are for convenience of
reference only, do not constitute part of this Agreement and shall not be deemed
to limit or otherwise affect any of the provisions of this Agreement.  Where a
reference in this Agreement is made to a Section or Exhibit, such reference
shall be to a Section of or Exhibit to this Agreement unless otherwise
indicated.  Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”
 
(b) The parties have participated jointly in negotiating and drafting this
Agreement.  In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.
 
(c) The Company has or may have set forth information in the Company Disclosure
Letter in a section of the Company Disclosure Letter that corresponds to the
section of this Agreement to which it relates.  The fact that any item of
information is disclosed in the Company Disclosure Letter to this Agreement
shall not be construed to mean that such information is required to be disclosed
by this Agreement.
 
9.13. Assignment
 
.  This Agreement shall not be assignable by operation of Law or otherwise;
provided, however, that Parent may designate, by written notice to the Company,
another wholly owned direct or indirect Subsidiary to be a Constituent
Corporation in lieu of Merger Sub, in which event all references herein to
Merger Sub shall be deemed references to such other Subsidiary, except that all
representations and warranties made herein with respect to Merger Sub as of the
date of this Agreement shall be deemed representations and warranties made with
respect to such other Subsidiary as of the date of such designation; provided
that any such designation shall not materially impede or delay the consummation
of the transactions contemplated by this Agreement or otherwise materially
impede the rights of the stockholders of the Company under this Agreement.  Any
purported assignment in violation of this Agreement is void.
 
[Remainder of page intentionally left blank]
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first written
above.
 
 
LEAP WIRELESS INTERNATIONAL, INC.
           
By:
/s/ S. Doug Hutcheson
Name:
S. Doug Hutcheson
Title:
Chief Executive Officer
                 
AT&T INC.
           
By:
/s/ Rick L. Moore
Name:
Rick L. Moore
Title:
Senior Vice President -
 
Corporate Development
           
MARINER ACQUISITION SUB INC.
           
By:
/s/ Rick L. Moore
Name:
Rick L. Moore
Title:
President
     
LASER, INC.
           
By:
/s/ Robert J. Irving
Name:
Robert J. Irving
Title:
Secretary

 
 